EXHIBIT 10.1

EQUITY PURCHASE AGREEMENT

 

by and among

 

SONOCO PLASTICS, INC.,

 

SONOCO HOLDINGS, INC.,

 

ESCO TECHNOLOGIES HOLDING LLC,

 

ESCO UK HOLDING COMPANY I LTD.,

 

THERMOFORM ENGINEERED QUALITY LLC,

 

and

 

PLASTIQUE HOLDINGS LTD.

 

Dated: November 15, 2019

 



 

 

 

TABLE OF CONTENTS

 



  Page     Article I Definitions and Rules of Construction 4   1.1 Definitions 4
  1.2 Rules of Construction 17         Article II Purchase and Sale of Company
Equity Interests 18   2.1 Transfer of Company Equity Interests 18   2.2
Consideration; Closing Payment 18   2.3 Closing 19   2.4 Adjustments to Purchase
Price 21         Article III Representations and Warranties of the Sellers 23  
3.1 Organization and Power 23   3.2 Authorization and Enforceability 24   3.3
Ownership of the Company Equity Interests 24   3.4 Consents and Approvals 24  
3.5 No Brokers 24   3.6 Litigation 24         Article IV Representations and
Warranties with respect to the Companies and the Company Subsidiaries 25   4.1
Organization and Power 25   4.2 Authorization and Enforceability 25   4.3
Capitalization 25   4.4 No Violation 26   4.5 Governmental Authorizations and
Consents 26   4.6 Financial Statements 27   4.7 No Undisclosed Liabilities;
Indebtedness and Transaction Expenses 28   4.8 Absence of Certain Changes 28  
4.9 Real Property 29   4.10 Title; Condition of Property 31   4.11 Intellectual
Property 31   4.12 Contracts 32   4.13 Compliance with Laws 34   4.14
Environmental Matters 34   4.15 Litigation 35   4.16 Labor Matters 35   4.17
Employee Benefits 36   4.18 Taxes 38   4.19 Insurance 39   4.20 Customers and
Suppliers 40   4.21 Bank Accounts 40   4.22 No Brokers 40

 



 

 

 

  4.23 Agreements with Company Related Person 41   4.24 Disclaimer 41        
Article V Representations and Warranties of Buyer 41   5.1 Organization and
Power 41   5.2 Authorization and Enforceability 42   5.3 No Violation 42   5.4
Governmental Authorizations and Consents 42   5.5 Litigation 42   5.6 Financing;
Solvency 43   5.7 Investment Purpose 43   5.8 No Brokers 43   5.9 No Inducement
or Reliance; Independent Assessment 44         Article VI Covenants 44   6.1
Conduct of Companies 44   6.2 Access Prior to the Closing 46   6.3 Efforts 47  
6.4 Regulatory Filings 48   6.5 Employee Matters 49   6.6 Preservation of Books
and Records 49   6.7 Non-Competition; Non-Solicitation 50   6.8 Public
Announcements 51   6.9 Certain Tax Matters 51   6.10 Exclusivity 53   6.11
Polish Financial Statement Filings. 53         Article VII Conditions to Closing
54   7.1 Conditions to All Parties’ Obligations 54   7.2 Conditions to Sellers’
Obligations 54   7.3 Conditions to Buyer’s Obligations 55         Article VIII
Survival; Exclusive Remedies 56   8.1 No Survival 56   8.2 Exclusive Remedy;
Materiality Qualifiers 56         Article IX Termination 57   9.1 Termination
Prior to Closing 57   9.2 Effect of Termination 57         Article X
Miscellaneous 58   10.1 Transfer Taxes 58   10.2 Expenses 58   10.3 Notices 58  
10.4 Governing Law 60   10.5 Entire Agreement 60   10.6 Severability 60

 



- 2 -

 

 

  10.7 Amendment 60   10.8 Effect of Waiver or Consent 60   10.9 Parties in
Interest; Limitation on Rights of Others 61   10.10 Assignability 61   10.11
Disclosure Schedules 61   10.12 Jurisdiction; Court Proceedings; Waiver of Jury
Trial 62   10.13 No Other Duties 62   10.14 Reliance on Counsel and Other
Advisors 62   10.15 Specific Performance 62   10.16 Release 63   10.17
Counterparts 63   10.18 Further Assurance 63   10.19 Legal Representation 63



 

 



- 3 -

 

 



EQUITY PURCHASE AGREEMENT

 

THIS EQUITY PURCHASE AGREEMENT (the “Agreement”), dated as of November 15, 2019,
is made by and among Thermoform Engineered Quality LLC, a Delaware limited
liability company (“Thermoform”), Plastique Holdings Ltd., a private limited
company incorporated in England and Wales (“Plastique” and together with
Thermoform, the “Companies,” and each, a “Company”), ESCO Technologies Holding
LLC, a Delaware limited liability company (“ETH”), ESCO UK Holding Company I
Ltd., a private limited company incorporated in England and Wales (“EHC” and
together with ETH, the “Sellers,” and each, a “Seller”), Sonoco Plastics, Inc.,
a Delaware corporation (“US Buyer”), and Sonoco Holdings, Inc., a Delaware
corporation (“UK Buyer” and, together with US Buyer, “Buyer”). Each of Buyer,
the Sellers, and the Companies are referred to herein as a “Party” and together
as the “Parties.”

 

RECITALS

 

WHEREAS, (a) ETH owns one hundred percent (100%) of the issued and outstanding
limited liability company interests of Thermoform (the “Thermoform LLC
Interests”), with the quantity of Thermoform LLC Interests owned by ETH set
forth next to ETH’s name on Exhibit A hereto; and (b) EHC owns one hundred
percent (100%) of the issued and outstanding ordinary shares of Plastique (the
“Plastique Shares” and together with the Thermoform LLC Interests, the “Company
Equity Interests”), with the quantity of Plastique Shares owned by EHC set forth
next to EHC’s name on Exhibit A hereto;

 

WHEREAS, Buyer desires to purchase the Company Equity Interests from the Sellers
on the following terms and conditions; and

 

WHEREAS, the Sellers desire to sell the Company Equity Interests to Buyer on the
following terms and conditions.

 

NOW THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

Article I
Definitions and Rules of Construction

 

1.1              Definitions.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accounting Firm” has the meaning set forth in Section 2.4(c).

 



- 4 -

 

 

“Accounting Principles” means in accordance with GAAP using and applying the
same accounting principles, practices, procedures, policies and methods (with
consistent classifications, elections, inclusions, exclusions and valuation
methodologies) used and applied by the Companies in the preparation of the 2019
Annual Financial Statements; provided, that if such accounting principles,
practices, procedures, policies and methods used and applied by the Companies in
the preparation of the 2019 Annual Financial Statements and GAAP are
inconsistent, the Accounting Principles means GAAP except as specifically set
forth on Section 1.1A of the Company Disclosure Schedule; provided, further,
that the Accounting Principles (i) shall not include any purchase accounting or
other adjustment arising out of the consummation of the transactions
contemplated by this Agreement, (ii) shall be based on facts and circumstances
as they exist prior to the Closing and shall exclude the effect of any act,
decision or event occurring on or after the Closing, (iii) no new categories,
classifications or types of prepaids or inventory will be included in Current
Assets which were not classified as prepaids or inventory in the 2019 Annual
Financial Statements, and (iv) where an accrual, provision, reserve or liability
was made or included in the Interim Financial Statements in relation to any
matter or series of related matters, no decrease to such amount shall be made in
the calculation of any amount in the Current Liabilities unless and to the
extent that since the Balance Sheet Date, the specific obligation was paid, the
service was performed, or a corresponding asset was written off, in each case
except where the Accounting Principles follow the defined terms contained in
this Agreement.

 

“Accrued Taxes” means for any Pre-Closing Period and the portion of any Straddle
Period up to and including the Closing Date, calculated in accordance with
Section 6.9(b), the Taxes of the Companies and Company Subsidiaries, which may
be positive or negative, with respect to any Tax Return prepared pursuant to
Section 6.9 that relates solely to the Companies or the Company Subsidiaries,
regardless of whether such Taxes are due and payable as of the Closing Date,
taking into account any overpayments, estimated payments, offsets, or reductions
in such Tax attributable to Tax payments made by a Company or Company Subsidiary
prior to the Closing Date. For the avoidance of doubt, any tax benefit that may
be realized after the Closing Date attributable to a net operating loss or other
tax attribute shall not be taken into account in determining Accrued Taxes.

 

“Affiliate” means (a) as to any Person that is not a natural Person, any other
Person that, directly or indirectly, is in control of, is controlled by, or is
under common control with, such Person or (b) as to any Person that is a natural
Person, any such Person’s spouse, parents, children and siblings, whether by
blood, adoption or marriage, residing in such Person’s home or any trust or
similar entity for the benefit of any of the foregoing Persons. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise. Except as otherwise provided herein, each of
the Companies and each of the Company Subsidiaries shall be deemed for purposes
of this Agreement to be an Affiliate of Buyer from and after the Closing.

 

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or non-U.S. Law relating to income Tax) of which a Company or a
Company Subsidiary is or has been a member.

 

“Agreement” means this Equity Purchase Agreement, as it may be amended from time
to time.

 

“Ancillary Documents” means the documents, agreements, statements or
certificates being executed and delivered in connection with this Agreement and
the transactions contemplated hereby.

 



- 5 -

 

 

“Annual Financial Statements” has the meaning set forth in Section 4.6.

 

“Antitrust Filings” has the meaning set forth in Section 6.4(a).

 

“Antitrust Law” means the HSR Act, the Federal Trade Commission Act, as amended,
the Sherman Act, as amended, the Clayton Act, as amended, and any other
applicable federal, state or foreign Law that is designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.

 

“Balance Sheet Date” has the meaning set forth in Section 4.6.

 

“BCLP” has the meaning set forth in Section 10.19(a).

 

“Books and Records” has the meaning set forth in Section 6.6(a).

 

“Burdensome Condition” means any condition or requirement (including any Order)
by any Governmental Authority requiring the Companies, the Company Subsidiaries,
Buyer or any of their respective Affiliates to (i) pay any material additional
amount (other than filing fees required by applicable Law), provide any material
consideration, divest, license, lease, sell (or proffer to sell), transfer,
dispose of or hold separate (including through the establishment of a trust or
otherwise) or otherwise encumber any material asset, license, operation, right,
product line, business, security, instrument or interest of the Companies, the
Company Subsidiaries, Buyer, or any of their respective Affiliates, or
(ii) agree to (or proffer to agree to) any material obligation, liability or
change, or impose any material limitation or restriction on the Companies, the
Company Subsidiaries, Buyer or any of their Affiliates to conduct their
businesses or own their assets or to acquire, hold or exercise full rights of
ownership of the businesses of the Companies, the Company Subsidiaries, Buyer or
any of their respective Affiliates that, in the aggregate, would reasonably be
expected to be material and adverse to the Companies, the Company Subsidiaries,
Buyer, and their respective Affiliates, taken as a whole.

 

“Business” means the business of the Companies and the Company Subsidiaries of
manufacturing thermoformed medical devices, thermoformed packaging for
healthcare, food or consumer applications and thermoformed natural fiber
packaging.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are closed in St. Louis, Missouri. If any period expires on a day which is not a
Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Benefit Plan” has the meaning set forth in Section 6.5(b).

 

“Buyer Material Adverse Effect” means any event, change, development, effect,
condition, circumstance, matter, occurrence, or state of fact that (a) has had
or is reasonably expected to have a material adverse effect on the ability of
Buyer to consummate the Contemplated Transactions or timely fulfill its
obligations hereunder or (b) would be reasonably likely to delay in any material
respect the consummation of the Contemplated Transactions.

 



- 6 -

 

 

“Calculation Time” means 11:59 P.M. St. Louis, Missouri time on the Closing
Date; provided, that the calculation of the Purchase Price shall exclude any
act, decision, or event made by Buyer (or at Buyer’s direction) which occurs on
or after the Closing, including any payments or cash contributions from Buyer or
any of its Affiliates.

 

“Cash” means the aggregate amount of cash, cash equivalents, security deposits
and marketable securities of the Companies, less any restricted cash and
outstanding checks (including checks in transit), in each case, determined in
accordance with the Accounting Principles.

 

“Cash Adjustment Amount” has the meaning set forth in Section 2.4(c).

 

“Chosen Courts” has the meaning set forth in Section 10.12.

 

“Closing” has the meaning set forth in Section 2.3(a).

 

“Closing Cash” means the aggregate amount of Cash as of the Calculation Time.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Date Statement” has the meaning set forth in Section 2.2(b).

 

“Closing Funded Indebtedness” means the aggregate Indebtedness of the Companies
(including principal, interest, prepayment penalties or fees, premiums, breakage
amounts or other amounts payable in connection with prepayment) that remains
unpaid as of the Closing, which would be required to be repaid in full in order
to terminate all obligations under any Indebtedness of the Companies outstanding
as of the Closing.

 

“Closing Net Working Capital” means (a) the sum of the total Current Assets of
the Companies as of the Calculation Time minus (b) the sum of the total Current
Liabilities of the Companies as of the Calculation Time, each as calculated in
accordance with the Accounting Principles and the example calculation set forth
in Section 1.1B of the Company Disclosure Schedule, and utilizing only those
line items and accounts set forth in Section 1.1B of the Company Disclosure
Schedule.

 

“Closing Payment” has the meaning set forth in Section 2.2(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercial Software” means Software that is generally commercially available.

 

“Company” and “Companies” have the meanings set forth in the Preamble.

 



- 7 -

 

 

“Company Disclosure Schedule” means the disclosure schedule, dated as of the
date hereof, delivered by the Sellers to Buyer in connection with the execution
and delivery of this Agreement.

 

“Company Employee” has the meaning set forth in Section 6.5(a).

 

“Company Employment Contract” has the meaning set forth in Section 4.17(a).

 

“Company Equity Interests” has the meaning set forth in the recitals.

 

“Company Information Systems” has the meaning set forth in Section 4.11(f).

 

“Company Intellectual Property” means all Intellectual Property owned by the
Companies and the Company Subsidiaries.

 

“Company IP Agreements” means all Contracts to which a Company or Company
Subsidiary is a party relating to: (a) the license or sublicense of Intellectual
Property, other than (i) licenses of Commercial Software licensed in the
ordinary course of business to a Company or Company Subsidiary pursuant to
standard licensing terms which have not been modified or customized by a third
party for a Company or Company Subsidiary that require annual payments of
$200,000 or less, (ii) non-exclusive licenses of Intellectual Property granted
to or by a Company or Company Subsidiary that are incidental to the sale or
purchase of products or services in the ordinary course of business, and (iii)
non-exclusive licenses granted to or by a Company’s or Company Subsidiary’s
contractors, vendors or other service providers in connection with the provision
or receipt of services or (b) the creation or development or transfer to a
Company or Company Subsidiary of Company Intellectual Property other than as
contained in agreements with its employees or consultants for the assignment of
Intellectual Property rights to a Company or Company Subsidiary.

 

“Company Material Adverse Effect” means any event, change, development, effect,
condition, circumstance, matter, occurrence, or state of fact that has had or is
reasonably expected to have a material adverse effect on (a) the business,
operations or condition (financial or otherwise) of the Companies or the Company
Subsidiaries, taken as a whole, or (b) the ability of the Sellers to perform
their obligations under this Agreement or to consummate the Contemplated
Transactions; provided, that none of the following events, changes,
developments, effects, conditions, circumstances, matters, occurrences or states
of facts, whether alone or in combination, shall be taken into account in
determining whether there has been or may be a Company Material Adverse Effect:
any adverse event, change, development, effect, condition, circumstance, matter,
occurrence or state of facts attributable to (i) any general, regional, global
or national economic, monetary or financial condition, including changes or
developments in prevailing interest rates, credit markets, securities markets,
general economic or business conditions or currency exchange rates, or political
or regulatory conditions, (ii) any act of God (including hurricanes,
earthquakes, floods or other natural or man-made disasters), war, armed
hostilities, military or police actions or terrorism, or any escalation or
worsening thereof, (iii) general operating, business, regulatory or other
conditions in the industry in which the Companies or the Company Subsidiaries
operate, (iv) any change in Law or GAAP or the interpretation or enforcement
thereof, (v) the negotiation, execution, delivery, performance or announcement
of this Agreement or the Contemplated Transactions (including the failure to
obtain any consent or waiver, or deliver any notice, under any Contract listed
on Section 4.4 of the Company Disclosure Schedule), or the identity of Buyer or
announcement thereof, or (vi) any failure of a Company or Company Subsidiary to
meet, with respect to any period or periods, any internal or industry analyst
projections, forecasts, estimates of earnings or revenues, or business plans (it
being understood that the facts and circumstances giving rise or contributing to
any such failure may, unless otherwise excluded by another clause in this
definition of “Company Material Adverse Effect,” be taken into account in
determining whether a “Company Material Adverse Effect” has occurred or could
reasonably be expected to occur), so long as in the case of clauses (i), (ii),
(iii) and (iv), such events, changes, developments, effects, conditions,
circumstances, matters, occurrences or state of facts do not materially and
adversely affect the Companies or the Company Subsidiaries, taken as a whole, in
a materially disproportionate manner relative to other participants in the
industry in which the Companies and the Company Subsidiaries, taken as a whole,
operate.

 



- 8 -

 

 

“Company Parties” has the meaning set forth in Section 5.9(a).

 

“Company Related Person” has the meaning set forth in Section 4.23.

 

“Company Subsidiaries” has the meaning set forth in Section 4.3(b).

 

“Competing Transaction” means any proposal or offer concerning any (i) merger,
consolidation, business combination or similar transaction involving any of the
Companies or Company Subsidiaries, (ii) liquidation, dissolution or
recapitalization or similar transaction involving any of the Companies or
Company Subsidiaries, (iii) sale, lease or other disposition directly (or
indirectly by merger, consolidation, business combination, share exchange, joint
venture, or otherwise) of assets of the Companies or Company Subsidiaries
representing fifty percent (50%) or more of the consolidated assets of the
Companies and Company Subsidiaries, (iv) issuance, sale, or other disposition of
(including by way of merger, consolidation, business combination, share
exchange, joint venture or any similar transaction) securities (or options,
rights or warrants to purchase, or securities convertible into or exchangeable
for, such securities) representing fifty percent (50%) or more of the voting
power of the Companies or Company Subsidiaries, (v) transaction in which any
Person shall acquire beneficial ownership, or the right to acquire beneficial
ownership or any group shall have been formed which beneficially owns or has the
right to acquire beneficial ownership of fifty percent (50%) or more of the
outstanding voting equity interests of the Companies or Company Subsidiaries, or
(vi) any combination of the foregoing (other than the Contemplated
Transactions).

 

“Confidentiality Agreement” means the Confidentiality Agreement by and between
Sonoco Products Company and the Companies, dated August 28, 2019.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the Ancillary Documents.

 

“Contract” means any legally binding agreement, license, contract, arrangement,
understanding, obligation or commitment to which a party is bound, in each case
other than invoices and purchase orders that have been fully performed prior to
the date hereof.

 



- 9 -

 

 

“Current Assets” means the current assets of the Companies (on a consolidated
basis), determined in accordance with GAAP and the Accounting Principles, and
utilizing only those line items and accounts set forth in Section 1.1B of the
Company Disclosure Schedule.

 

“Current Liabilities” means the current liabilities of the Companies (on a
consolidated basis), determined in accordance with GAAP and the Accounting
Principles, and utilizing only those line items and accounts set forth in
Section 1.1B of the Company Disclosure Schedule.

 

“Debt Payoff Letters” has the meaning set forth in Section 2.3(b)(iii).

 

“Deficiency Collar Amount” means $1,000,000.00.

 

“Disposition Engagement” has the meaning set forth in Section 10.19(a).

 

“EHC” has the meaning set forth in the Preamble.

 

“Employee Capital Plan” means the employee capital plan to be implemented in
Plastique sp. z o.o. on the basis of the Polish Act of October 4, 2018 on the
Employee Capital Plans (published in Journal of Laws of 2018, Item 2215).

 

“Employees” has the meaning set forth in Section 4.16(a).

 

“Environmental Laws” means all applicable federal, state or local Laws relating
to pollution, protection of the environment, or the use, generation, transport,
treatment, storage, or disposal of any Hazardous Substance.

 

“Environmental Permits” has the meaning set forth in Section 4.14(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, as well as any rules and regulations
promulgated thereunder and any corresponding provisions of subsequent
superseding federal Laws relating to retirement matters, as from time to time in
effect.

 

“Estimated Closing Cash” has the meaning set forth in Section 2.2(b).

 

“Estimated Closing Funded Indebtedness” has the meaning set forth in Section
2.2(b).

 

“Estimated Closing Net Working Capital” has the meaning set forth in Section
2.2(b).

 

“Estimated Net Working Capital Deficiency” means the amount, expressed as a
negative number, by which the Estimated Closing Net Working Capital is less than
the amount comprised of (i) the Net Working Capital Target, less (ii) the
Deficiency Collar Amount; provided that if the difference between the Estimated
Closing Net Working Capital and the Net Working Capital Target is less than or
equal to the Deficiency Collar Amount, the Estimated Net Working Capital
Deficiency shall be deemed to be $0. By way of illustration, if the Estimated
Closing Net Working Capital is $13,180,000.00, the Estimated Net Working Capital
Deficiency is negative $20,000.00.

 



- 10 -

 

 

“Estimated Net Working Capital Surplus” means the amount by which the Estimated
Closing Net Working Capital is greater than the sum of (i) the Net Working
Capital Target, plus (ii) the Surplus Collar Amount; provided that if the
difference between the Estimated Closing Net Working Capital and the Net Working
Capital Target is less than or equal to the Surplus Collar Amount, the Estimated
Net Working Capital Surplus shall be deemed to be $0. By way of illustration, if
the Estimated Closing Net Working Capital is $17,470,000.00, the Estimated Net
Working Capital Surplus is $1,270,000.00.

 

“Estimated Transaction Expenses” has the meaning set forth in Section 2.2(b).

 

“ETH” has the meaning set forth in the Preamble.

 

“Final Adjustment Amount” has the meaning set forth in Section 2.4(c).

 

“Final Closing Cash” has the meaning set forth in Section 2.4(c).

 

“Final Closing Funded Indebtedness” has the meaning set forth in Section 2.4(c).

 

“Final Closing Net Working Capital” has the meaning set forth in Section 2.4(c).

 

“Final Net Working Capital Deficiency” has the meaning set forth in
Section 2.4(c).

 

“Final Net Working Capital Surplus” has the meaning set forth in Section 2.4(c).

 

“Final Purchase Price Adjustment Statement” has the meaning set forth in
Section 2.4(c).

 

“Final Transaction Expenses” has the meaning set forth in Section 2.4(c).

 

“Financial Statements” has the meaning set forth in Section 4.6.

 

“Fraud” means, with respect to any Person, the making of a statement of fact in
the express representations and warranties set forth in this Agreement with
intent to deceive another Person and requires (a) a false representation of
material fact; (b) with knowledge or belief that such representation is false;
(c) with an intention to induce the party to whom such representation is made to
act or refrain from acting in reliance upon it; (d) causing that party, in
justifiable reliance upon such false representation, to take or refrain from
taking action; and (e) causing such party to suffer damage by reason of such
reliance.

 

“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time. With respect to the computations pursuant
to Section 2.4, GAAP shall be as in effect as of the Calculation Time.

 



- 11 -

 

 

“Governmental Authority” means any nation or government, any supranational,
foreign or domestic federal, state, county, municipal or other political
instrumentality or subdivision thereof and any supranational, foreign or
domestic entity or body exercising executive, legislative, judicial, regulatory,
administrative functions of or pertaining to government, including any court.

 

“Governmental Consents” has the meaning set forth in Section 4.5.

 

“Hazardous Substances” means any pollutant, contaminant, or waste defined or
regulated as hazardous or toxic under any Environmental Law, as applicable.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“HSR Filing” has the meaning set forth in Section 6.4(a).

 

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board, as in effect from time to time.

 

“Income Tax” means any Tax imposed upon or measured by net income or gross
income (excluding any Tax based solely on gross receipts) and, for the avoidance
of doubt, including UK corporation tax.

 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Indebtedness” means an amount, which may be positive or negative, reflecting
all indebtedness, principal, interest, premiums, penalties or other obligations
of the Companies and the Company Subsidiaries (a) for borrowed money, (b)
evidenced by bonds, debentures, notes or other similar debt securities, (c)
under any interest rate or currency protection agreement or similar hedging
agreement of either Company or any Company Subsidiary, (d) in respect of drawn
letters of credit and bankers’ acceptances issued for the account of either
Company or any Company Subsidiary, (e) secured by a Lien (other than a Permitted
Lien), excluding obligations to suppliers of either Company or any Company
Subsidiary for the purchase of inventory or other materials to the extent
included as a current liability in the calculation of the Closing Net Working
Capital, (f) for any lease obligations that are required to be classified and
accounted for in accordance with GAAP as finance (not operating) leases, (g) for
the deferred purchase price of property, assets, securities or services
(excluding all recoverable VAT and including all deferred purchase price
liabilities, whether contingent or otherwise, including “earn-outs” and similar
payment obligations arising out of past acquisitions, calculated at the maximum
amount payable thereunder), (h) for guarantees provided by either Company or any
Company Subsidiary in respect of Indebtedness of the type referred to in clauses
(a) through (g) above, except for guarantees provided by either Company or any
Company Subsidiary guaranteeing the obligations of any other Company or Company
Subsidiary, and (i) the Accrued Taxes, other than to the extent included in
Current Assets or Current Liabilities and reflected in the calculation of
Closing Net Working Capital, in each case of (a) through (i), other than to the
extent reflected in the calculation of Closing Net Working Capital; provided,
that Indebtedness shall not include (i) accounts payable, accrued expenses and
other amounts to the extent included as a current liability in the calculation
of the Closing Net Working Capital, (ii) the endorsement of negotiable
instruments for collection in the ordinary course of business, (iii) obligations
under letters of credit or similar instruments to the extent undrawn, (iv) any
remaining obligations set forth on Section 1.1C of the Company Disclosure
Schedule, and (v) obligations under operating leases.

 



- 12 -

 

 

“Indebtedness Adjustment Amount” has the meaning set forth in Section 2.4(c).

 

“Initial Purchase Price Amount” means One Hundred Eighty-Seven Million U.S.
Dollars ($187,000,000.00).

 

“Intellectual Property” means all United States and non-United States: (a)
patents and pending patent applications, (b) copyrights, including copyrights in
Software, (c) trademarks, service marks, trade dress, trade names, domain names,
and other indicia of origin, and the goodwill of the business connected with the
use of and symbolized by the foregoing, (d) trade secrets, inventions, designs,
know-how, manufacturing and production processes and techniques, and other
proprietary and confidential information, (e) other intellectual property, (f)
all registrations and applications for registration of any of the foregoing;
including any of the foregoing intellectual property rights throughout the
world, and (g) rights to and claims for damages, restitution and injunctive and
other legal and equitable relief for past, present and future infringement,
interference, dilution, misappropriation, or other violation, with the right but
no obligation to sue for such legal and equitable relief and to collect, or
otherwise recover, any such damages, and royalties, fees, income, payments and
other proceeds, and claims and causes of action with respect to any of the
foregoing.

 

“Interim Financial Statements” has the meaning set forth in Section 4.6.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of the Companies” means the actual knowledge of any of the following
personnel of the Companies within the scope of their employment responsibilities
and following reasonable inquiry and investigation: Randy Loga, Paul Sepe, Todd
McDonald and Trevor Drew.

 

“Knowledge of Buyer” means the actual knowledge of any of the following
personnel of Buyer within the scope of their employment responsibilities and
following reasonable inquiry and investigation: Robert Dillard and John
Florence.

 

“Laws” means all laws, Orders, statutes, codes, regulations, ordinances, orders,
decrees, rules, or other requirements with similar effect of any Governmental
Authority.

 

“Leased Real Property” has the meaning set forth in Section 4.9(b).

 

“Lien” means any lien, security interest, pledge, mortgage, hypothecation, deed
of trust, option, right of first refusal or offer, easement, restriction or
other similar encumbrance.

 

“Litigation” has the meaning set forth in Section 4.15.

 

“Material Contracts” has the meaning set forth in Section 4.12(a).

 

“Material Customers” has the meaning set forth in Section 4.20(a).

 



- 13 -

 

 

“Material Suppliers” has the meaning set forth in Section 4.20(b).

 

“Net Working Capital Adjustment Amount” has the meaning set forth in Section
2.4(c).

 

“Net Working Capital Deficiency” means the amount, expressed as a negative
number, by which the Final Closing Net Working Capital is less than the amount
comprised of (i) the Net Working Capital Target, less (ii) the Deficiency Collar
Amount; provided that if the difference between the Final Closing Net Working
Capital and the Net Working Capital Target is less than or equal to the
Deficiency Collar Amount, the Net Working Capital Deficiency shall be deemed to
be $0. By way of illustration, if the Final Closing Net Working Capital is
$12,280,000.00, the Net Working Capital Deficiency is negative $920,000.00.

 

“Net Working Capital Surplus” means the amount by which the Final Closing Net
Working Capital is greater than the sum (i) the Net Working Capital Target, plus
(ii) the Surplus Collar Amount; provided that if the difference between the
Final Closing Net Working Capital and the Net Working Capital Target is less
than or equal to the Surplus Collar Amount, the Net Working Capital Surplus
shall be deemed to be $0. By way of illustration, if the Final Closing Net
Working Capital is $17,420,000.00, the Net Working Capital Surplus is
$1,220,000.00.

 

“Net Working Capital Target” means $14,200,000.00.

 

“Objection Dispute” has the meaning set forth in Section 2.4(b).

 

“Orders” means all judgments, orders, writs, injunctions, decisions, rulings,
decrees and awards of any Governmental Authority.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), (i) the certificate of formation or incorporation or articles of
incorporation or organization, and any joint venture, limited liability company,
operating or partnership agreement and other similar documents adopted or filed
in connection with the creation, formation or organization of such Person and
(ii) all bylaws, memoranda of association, regulations, voting agreements and
similar documents, instruments or agreements relating to the organization or
governance of such Person, in each case, as amended or supplemented.

 

“Owned Real Property” has the meaning set forth in Section 4.9(a).

 

“Party” or “Parties” have the meanings set forth in the Preamble.

 

“Permits” has the meaning set forth in Section 4.13(b).

 

“Permitted Lien” means any (a) Lien in respect of Taxes not yet due and payable
or which is being contested in good faith by appropriate proceedings, (b)
statutory mechanics’, carriers’, workmen’s, repairmen’s or other like Liens
arising or incurred in the ordinary course of business for amounts which are not
due and payable, (c) in the case of real property, any matters, restrictions,
covenants, conditions, limitations, rights, rights of way, encumbrances,
encroachments, reservations, easements, agreements and other matters of fact or
record, such state of facts of which an accurate survey or inspection of the
property would reveal, and the provisions of any Law (including but not limited
to zoning, entitlement, building and or other land use regulations), to the
extent the foregoing do not materially interfere with the present use or
occupancy of the applicable real property or impose a material obligation on the
owner or lessee of such real property, (d) non-exclusive licenses or grants to
customers, service providers or vendors to use any Company Intellectual Property
in the ordinary course of business consistent with past practice, and (e) Lien
listed in Section 2.3(b)(iv) of the Company Disclosure Schedule.

 



- 14 -

 

 

“Person” means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company, private
limited company, corporation, joint venture, trust, business trust, cooperative,
association, foreign trust or foreign business organization.

 

“Plan” or “Plans” have the meanings set forth in Section 4.17(a).

 

“Plastique” has the meaning set forth in the Preamble.

 

“Plastique Financial Statements” has the meaning set forth in Section 4.6(b).

 

“Plastique Purchase Price” has the meaning set forth in Section 6.9(e).

 

“Plastique Shares” has the meaning set forth in the recitals.

 

“Post-Closing Covenants” has the meaning set forth in Section 8.1(a).

 

“Pre-Closing Period” means any Tax period ending on or prior to the Closing
Date.

 

“Purchase Price” has the meaning set forth in Section 2.2(a).

 

“Purchase Price Allocation Dispute Notice” has the meaning set forth in Section
6.9(f).

 

“Purchase Price Interest” means the percentage interest of the Purchase Price
payable to each Seller, which Purchase Price Interest, for each Seller, is set
forth on Exhibit A.

 

“Purchase Price Adjustment Statement” has the meaning set forth in Section
2.4(a).

 

“Real Property Leases” has the meaning set forth in Section 4.9(b).

 

“Representation and Warranty Insurance Policy” means that certain representation
and warranty insurance policy in the last form provided to the Sellers prior to
the execution hereof, as it may be amended from time to time (in the case of any
amendments that by their terms adversely affect the Sellers, with the consent of
the Sellers, not to be unreasonably conditioned, withheld or delayed).

 

“Representatives” means, with respect to any Person, its officers, directors,
employees, accountants, consultants, investment bankers, legal counsel, agents
and other advisors and representatives.

 

“Restricted Parties” has the meaning set forth in Section 6.7(a).

 



- 15 -

 

 

“Restricted Period” means (a) with respect to conduct occurring in the European
Union, the three (3) year period beginning on the Closing Date; and (b) with
respect to conduct occurring outside of the European Union, the five (5) year
period beginning on the Closing Date.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Software” means computer software and databases, together with, as applicable,
object code, source code, firmware and embedded versions thereof and
documentation related thereto.

 

“Straddle Period” means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.

 

“Subrogation Waiver” has the meaning set forth in Section 8.1(c).

 

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (b) of which at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority
of the board of directors or others performing similar functions with respect to
such corporation or other organization is directly or indirectly owned or
controlled by such Person or by any one or more of its Subsidiaries, or by such
Person and one or more of its Subsidiaries.

 

“Surplus Collar Amount” means $2,000,000.00.

 

“Tax” or “Taxes” means all domestic or foreign federal, state, and local income,
profits, franchise, gross receipts, capital stock, severance, stamp, payroll,
sales, employment, unemployment, disability, use, transfer, property, escheat,
unclaimed property, capital gains, withholding, excise, value added, and
occupancy taxes, or other taxes, duties or assessments of any kind imposed by a
Tax Authority, together with all interest, penalties, and additions with respect
to such amounts.

 

“Tax Authority” means any domestic, foreign, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
other authority thereof, or any quasi-governmental body exercising Tax
regulatory authority.

 

“Tax Return” means any report, return, estimate, declaration, information return
or statement required to be filed in connection with any Taxes, including any
schedule or attachment thereto, and including any amendment or supplement
thereof.

 

“Termination Date” has the meaning set forth in Section 9.1(d).

 

“Thermoform” has the meaning set forth in the Preamble.

 

“Thermoform LLC Interests” has the meaning set forth in the recitals.

 



- 16 -

 

 

“Thermoform Purchase Price” has the meaning set forth in Section 6.9(e).

 

“Transaction Expense Adjustment Amount” has the meaning set forth in Section
2.4(c).

 

“Transaction Expenses” means (a) all fees, costs and expenses incurred by the
Companies in connection with the Contemplated Transactions as of the Closing,
payable to investment bankers, legal counsel, accountants and other advisors
(and for the avoidance of doubt excluding any recoverable VAT) and (b) all
transaction-related bonuses (but, for the avoidance of doubt, not regular
performance bonuses), change of control payments, severance or any other
compensation (discretionary or otherwise) payable by any of the Companies upon
consummation of the Contemplated Transactions, including the employer’s share of
any Taxes attributable to such amounts. Transaction Expenses shall not include
(i) any Transaction Expenses paid prior to the Closing, (ii) any liabilities
included in Closing Net Working Capital and (iii) any Indebtedness.

 

“Transaction Tax Deductions” means, to the extent Tax deductible for Income Tax
purposes, all compensation attributable to payments by a Company or Company
Subsidiary on or prior to the Closing Date, including employee
transaction-related bonuses, change of control payments, and severance payments,
resulting from or related to the consummation of the Contemplated Transactions
that are charged to Sellers as part of the Transaction Expenses.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

“UK Buyer” has the meaning set forth in the Preamble.

 

“US Buyer” has the meaning set forth in the Preamble.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112),
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in (a) above, or imposed elsewhere.

 

1.2             Rules of Construction.

 

Unless the context otherwise requires:

 

(a)                a capitalized term has the meaning assigned to it in this
Agreement;

 

(b)               an accounting term not otherwise defined has the meaning
assigned to it in accordance with GAAP;

 

(c)                references in the singular or to “him,” “her,” “it,”
“itself,” or other like references, and references in the plural or the feminine
or masculine reference, as the case may be, shall also, when the context so
requires, be deemed to include the plural or singular, or the masculine or
feminine reference, as the case may be;

 

(d)               references to Articles, Sections, Schedules and Exhibits shall
refer to articles, sections, schedules and exhibits of this Agreement, unless
otherwise specified;

 



- 17 -

 

 

(e)                the headings in this Agreement are for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent or intent of this Agreement or any provision thereof;

 

(f)                 this Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party that drafted
and caused this Agreement to be drafted;

 

(g)                all monetary figures shall be in U.S. dollars unless
otherwise specified;

 

(h)               to the extent any currencies require conversion, the exchange
rate used shall be as published on the OANDA website, at https://www.oanda.com,
for the applicable date, and if no date is expressly provided then on the
Balance Sheet Date;

 

(i)                 references to “including” in this Agreement shall mean
“including, without limitation,” whether or not so specified;

 

(j)                 the word “extent” in the phrase “to the extent” shall mean
the degree to which a subject or other theory extends and such phrase shall not
mean “if;”

 

(k)                the word “or” is not exclusive and the words “will” and “will
not” are expressions of command and not merely expressions of future intent or
expectation; and

 

(l)                 whenever the phrase “made available,” “delivered” or words
of similar import are used in reference to a document, it shall mean the
document was delivered to Buyer or its Representatives prior to, or made
available for viewing by Buyer or its Representatives in the “Project Titan”
electronic data room hosted by Firmex, as that site existed as of 5:00 P.M. St.
Louis, Missouri time on the date that is two (2) Business Days prior to the date
of this Agreement.

 

Article II
Purchase and Sale of Company Equity Interests

 

2.1             Transfer of Company Equity Interests. Upon the terms and subject
to the conditions of this Agreement, on the Closing Date and at the Closing, (a)
ETH shall sell, assign, transfer, and convey to US Buyer, and US Buyer shall
purchase, acquire, and accept from ETH, all right, title, and interest in and to
the Thermoform LLC Interests and (b) EHC shall sell, assign, transfer and convey
to UK Buyer, and UK Buyer shall purchase, acquire and accept from EHC, all
right, title and interest in and to the Plastique Shares, in each case free and
clear of all Liens, other than Liens pursuant to applicable securities Laws.

 

2.2             Consideration; Closing Payment.

 

(a)               Subject to the terms and conditions of this Agreement, the
consideration that Buyer shall pay to the Sellers for the Company Equity
Interests and other rights of Buyer hereunder shall be an amount equal to (i)
the Initial Purchase Price Amount plus (ii) the Final Closing Cash minus (iii)
the Final Closing Funded Indebtedness minus (iv) the Final Transaction Expenses
plus (v) an amount, if any, equal to the Final Net Working Capital Surplus minus
(vi) an amount, if any, equal to the absolute value of the Final Net Working
Capital Deficiency (the sum of the amounts set forth in items (i) through (vi),
the “Purchase Price”).

 



- 18 -

 

 



(b)              At least three (3) Business Days prior to the Closing Date, the
Companies shall deliver or cause to be delivered to Buyer a statement (the
“Closing Date Statement”) setting forth in reasonable detail the Companies’ good
faith estimate of (i) the Closing Net Working Capital (the “Estimated Closing
Net Working Capital”), (ii) the Closing Cash (the “Estimated Closing Cash”),
(iii) the Closing Funded Indebtedness (the “Estimated Closing Funded
Indebtedness”), (iv) the Transaction Expenses (the “Estimated Transaction
Expenses”), and (v) the calculation of the Closing Payment based upon the
foregoing.

 

(c)               Subject to the terms and conditions of this Agreement, the
consideration that Buyer shall pay to the Sellers at the Closing for the Company
Equity Interests and other rights of Buyer hereunder shall be an amount equal to
(i) the Initial Purchase Price Amount plus (ii) the Estimated Closing Cash minus
(iii) the Estimated Closing Funded Indebtedness minus (iv) the Estimated
Transaction Expenses plus (v) an amount, if any, equal to the Estimated Net
Working Capital Surplus minus (vi) an amount, if any, equal to the absolute
value of the Estimated Net Working Capital Deficiency (the sum of the amounts
set forth in items (i) through (vi), the “Closing Payment”).

 

2.3            Closing.

 

(a)               Subject to the terms and conditions of this Agreement, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of Bryan Cave Leighton Paisner LLP, One Metropolitan
Square, 211 N. Broadway, Suite 3600, St. Louis, Missouri 63102 at 9:00 A.M. U.S.
Central time on the date that is three (3) Business Days after the day on which
the last of the conditions to the obligations of the Parties set forth in
ARTICLE VII (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions) shall have been satisfied or waived in accordance with this
Agreement, or at such other date and place as the Parties shall otherwise
mutually agree. The Parties intend that the pre-Closing and Closing shall be
effected, to the extent practicable, by conference call, the electronic delivery
of documents and the prior physical exchange of certificates and certain other
documents and instruments to be held in escrow by outside counsel to the
recipient party pending authorization by the delivering party (or their outside
counsel) of their release at Closing.

 

(b)               At the Closing, the Sellers shall deliver or cause to be
delivered to Buyer:

 

(i)              an assignment of the Thermoform LLC Interests, free and clear
of all Liens (other than Liens pursuant to applicable securities Laws), duly
executed by ETH, in form and substance reasonably satisfactory to Buyer;

 

(ii)             in relation to the Plastique Shares, (A) share certificates in
the name of the registered holder or an indemnity in a form satisfactory to
Buyer for any lost certificates; (B) a duly executed and completed stock
transfer form in favor of UK Buyer (including, if applicable, recordation or
notarization with Governmental Authorities) as is customary under the Laws
governing the corporate aspects of Plastique to vest in UK Buyer good title to
the Plastique Shares, free and clear of all Liens (other than Liens pursuant to
applicable securities Laws); and (C) resolutions of the directors of Plastique
approving such transfer;

 



- 19 -

 

 

(iii)            customary payoff letters from all holders of Indebtedness which
Indebtedness is to be paid off at Closing (the “Debt Payoff Letters”);

 

(iv)            UCC-3 termination statements (or any other applicable
termination statements) executed by each Person holding a security interest in
any assets of the Companies as of the Closing Date terminating all such security
interests, except those listed in Section 2.3(b)(iv) of the Company Disclosure
Schedule, prior to, or simultaneously with, the Closing;

 

(v)             a properly completed and executed IRS Form W-9 or IRS Form W-8
(as applicable), from each Seller;

 

(vi)            certified copies of the resolutions of each Seller’s and each
Company’s board of managers or directors (or other governing body) authorizing
the execution, delivery and performance of this Agreement and the Ancillary
Documents and the consummation of the Contemplated Transactions;

 

(vii)            a good standing certificate (or its equivalent, if any is
generally available in such jurisdiction; however, in Poland no such certificate
is available and therefor none shall be delivered) for each Company and each
Company Subsidiary from its jurisdiction of organization and from each
jurisdiction in which it is qualified to do business as a foreign entity, in
each case dated as of within ten (10) days prior to the Closing Date;

 

(viii)          resignations from each of the directors, managers and officers
of the Companies and Company Subsidiaries, in form and substance reasonably
satisfactory to Buyer, duly executed by each such director and officer; and

 

(ix)             the certificate required to be delivered by Section 7.3(c).

 

(c)               At the Closing, Buyer shall deliver or cause to be delivered:

 

(i)              to each of the Sellers, by wire transfer of immediately
available funds in accordance with the wire instructions and other directions
set forth on Section 2.3(c) of the Company Disclosure Schedule, an amount equal
to such Seller’s Purchase Price Interest of the Closing Payment;

 

(ii)             to each payee of Transaction Expenses identified on the Closing
Date Statement, by wire transfer of immediately available funds in accordance
with the wire instructions and other directions set forth on the Closing Date
Statement, the amount of Estimated Transaction Expenses designated as due and
payable to such payee;

 

(iii)            to each lender identified on a Debt Payoff Letter, the amount
of Estimated Closing Funded Indebtedness that is reflected in such Debt Payoff
Letter;

 

(iv)           to the Sellers, evidence satisfactory to the Sellers that an
instruction to bind coverage under the Representation and Warranty Insurance
Policy has been provided to Buyer’s insurance broker for release to the
applicable insurer(s) immediately following the Closing;

 



- 20 -

 

 

(v)             to the Sellers, evidence satisfactory to the Sellers of the
replacement of that certain Letter of Credit by JP Morgan Chase Bank N.A. for
Plastique Ltd. covering the payment of duties, taxes, levies, charges, amounts,
and deposits, not to exceed £40,000.00; and

 

(vi)            to the Sellers, the certificate required to be delivered by
Section 7.2(c).

 

2.4            Adjustments to Purchase Price.

 

(a)               As promptly as possible, but in any event within sixty (60)
days after the Closing Date, Buyer shall prepare and deliver to the Sellers (i)
a consolidated balance sheet of the Companies as of the Calculation Time and
(ii) a written statement (the “Purchase Price Adjustment Statement”) setting
forth Buyer’s good faith calculation of the Closing Net Working Capital, the
Closing Cash, the Closing Funded Indebtedness, and the Transaction Expenses and
the resulting Purchase Price (assuming the amounts set forth in the Purchase
Price Adjustment Statement were final) together with such schedules and data
with respect to the determination thereof as may be appropriate to support the
calculations set forth in the Purchase Price Adjustment Statement, all of which
shall be prepared and determined in accordance with this Agreement (including,
to the extent applicable, the calculations set forth on Section 1.1B of the
Company Disclosure Schedule). The parties agree that the purpose of preparing
the balance sheet and determining the Closing Net Working Capital, the Closing
Cash, the Closing Funded Indebtedness, the Transaction Expenses, and the related
adjustments contemplated by this Section 2.4(a) is to measure the amount of the
Closing Net Working Capital, the Closing Cash, the Closing Funded Indebtedness,
and the Transaction Expenses, and such processes are not intended to permit the
introduction of judgments, accounting methods, policies, principles, practices,
procedures, classifications or estimation methodologies for the purpose of
preparing the balance sheet or determining the Closing Net Working Capital, the
Closing Cash, the Closing Funded Indebtedness, and the Transaction Expenses that
are inconsistent with the Accounting Principles. Following the delivery of the
Purchase Price Adjustment Statement, Buyer shall provide the Sellers and their
Representatives with reasonable access to the Books and Records and all relevant
personnel and properties of the Companies, all to the extent reasonably
necessary to verify the accuracy of such amounts.

 

(b)               If the Sellers disagree with the calculation of any of the
items set forth in the Purchase Price Adjustment Statement, the Sellers shall
notify Buyer in writing of such disagreement (an “Objection Dispute”) within
forty-five (45) days after receipt of the Purchase Price Adjustment Statement by
the Sellers. Any Objection Dispute shall specify in reasonable detail the nature
of any disagreement so asserted. If the Sellers fail to deliver written notice
of an Objection Dispute to Buyer within forty-five (45) days, or such longer
period if extended, after delivery of the Purchase Price Adjustment Statement to
the Sellers, the Purchase Price Adjustment Statement shall be deemed final and
binding on the Parties for purposes of this Agreement, including the calculation
of the Purchase Price. For the avoidance of doubt, an Objection Dispute may be
submitted by the Sellers on the basis that the Buyer has not provided any
materials reasonably requested by the Sellers prior to the expiration of such
forty-five (45) day period.

 



- 21 -

 

 

(c)               If the Sellers deliver a notice of an Objection Dispute
pursuant to Section 2.4(b), Buyer and the Sellers shall negotiate in good faith
to resolve any Objection Dispute and any resolution agreed to in writing by
Buyer and the Sellers shall be final and binding upon the parties and the
Purchase Price Adjustment Statement shall be adjusted in accordance with such
resolution. If Buyer and the Sellers are unable to resolve all Objection
Disputes within twenty (20) days of delivery of written notice of such Objection
Disputes by the Sellers to Buyer, then the disputed matters shall, at the
request of either the Sellers or Buyer, be referred for final determination to
Alvarez & Marsal (the “Accounting Firm”) within fifteen (15) days thereafter. If
such firm is unable to serve, Buyer and the Sellers shall jointly select a
neutral Accounting Firm from an accounting firm of national standing. If Buyer
and the Sellers are unable to agree upon an Accounting Firm within such time
period, then the Accounting Firm shall be a neutral accounting firm of
international standing designated by the American Arbitration Association. The
Accounting Firm shall only consider those items and amounts set forth on the
Purchase Price Adjustment Statement as to which Buyer and the Sellers have
disagreed, within the applicable time periods and on the terms specified in
Section 2.4(b) and this Section 2.4(c), and must resolve all unresolved
Objection Disputes in accordance with the terms and provisions of this
Agreement. The Accounting Firm shall deliver to Buyer and the Sellers, as
promptly as practicable and in any event within sixty (60) days after its
appointment, a written report setting forth the resolution of any unresolved
Objection Disputes determined in accordance with the terms herein. In resolving
any disputed item, the Accounting Firm shall be bound by the principles set
forth in this Section 2.4 and shall not assign a value to any item greater than
the greatest value for such item claimed by either Buyer or the Sellers or less
than the smallest value for such item claimed by either Buyer or the Sellers.
Such report shall be final and binding upon all of the Parties for purposes of
this Agreement, and the Purchase Price Adjustment Statement shall be adjusted in
accordance with such report. Upon the agreement of Buyer and the Sellers in
accordance with the first sentence of this Section 2.4(c) or the decision of the
Accounting Firm, or if the Sellers fail to deliver written notice of
disagreement to Buyer within the forty-five (45) day period provided in Section
2.4(b), the Purchase Price Adjustment Statement, as adjusted (if applicable)
pursuant to the terms of this Agreement, shall be deemed to be the final
Purchase Price Adjustment Statement for purposes of this Section 2.4 (the “Final
Purchase Price Adjustment Statement”) and shall be deemed to be final and
binding on the Parties for purposes of this Agreement. The fees, expenses and
costs of the Accounting Firm shall be borne by Buyer and the Sellers,
respectively, in the proportion that the aggregate dollar amount of the disputed
items submitted to the Accounting Firm by such Party that are unsuccessfully
disputed by such Party (as finally determined by the Accounting Firm) bears to
the aggregate dollar amount of disputed items submitted by Buyer and the
Sellers.

 



- 22 -

 

 

The Closing Net Working Capital and the Net Working Capital Surplus or Net
Working Capital Deficiency based thereon, the Closing Cash, the Closing Funded
Indebtedness, and the Transaction Expenses, each as shown on the Final Purchase
Price Adjustment Statement, shall be referred to as the “Final Closing Net
Working Capital,” the “Final Net Working Capital Surplus,” the “Final Net
Working Capital Deficiency,” the “Final Closing Cash,” the “Final Closing Funded
Indebtedness,” and the “Final Transaction Expenses,” respectively. For purposes
of this Agreement the “Final Adjustment Amount,” which may be positive or
negative, means the Indebtedness Adjustment Amount plus the Cash Adjustment
Amount plus the Transaction Expense Adjustment Amount plus the Net Working
Capital Adjustment Amount. The “Indebtedness Adjustment Amount”, which may be
positive or negative, means the Estimated Closing Funded Indebtedness less the
Final Closing Funded Indebtedness. The “Cash Adjustment Amount”, which may be
positive or negative, means the Final Closing Cash less the Estimated Closing
Cash. The “Transaction Expense Adjustment Amount”, which may be positive or
negative, means the Estimated Transaction Expenses less the Final Transaction
Expenses. The “Net Working Capital Adjustment Amount”, which may be positive or
negative, means the Final Net Working Capital Surplus or Final Net Working
Capital Deficiency, as the case may be, less the Estimated Net Working Capital
Surplus or Estimated Net Working Capital Deficiency, as the case may be.

 

(d)               If the Final Adjustment Amount is a positive number, the
Sellers shall be entitled to receive from Buyer an amount in cash equal to the
Final Adjustment Amount. If the Final Adjustment Amount is a negative number,
Buyer shall be entitled to receive from the Sellers, on a joint and several
basis, an amount in cash equal to the absolute value of the Final Adjustment
Amount.

 

(e)               If the Sellers are entitled to receive payment pursuant to
Section 2.4(d), then Buyer shall, not more than five (5) Business Days after
determination of the Final Adjustment Amount, make payment of the Final
Adjustment Amount by wire transfer in immediately available funds (or other
alternative delivery arrangement mutually agreed by the Sellers and Buyer) to,
or as directed by, the Sellers.

 

(f)                If Buyer is entitled to receive payment pursuant to Section
2.4(d), then the Sellers shall, not more than five (5) Business Days after
determination of the Final Adjustment Amount, make payment of an amount in cash
equal to the absolute value of the Final Adjustment Amount by wire transfer in
immediately available funds (or other alternative delivery arrangement mutually
agreed by the Sellers and Buyer) to, or as directed by, Buyer.

 

Article III
Representations and Warranties of the Sellers

 

The Sellers hereby represent and warrant to Buyer as follows:

 

3.1            Organization and Power.

 

Each Seller is duly organized, validly existing and in good standing in its
jurisdiction of organization. Each Seller has all requisite power and authority
to own or lease and to operate its properties and assets and to carry on its
business as currently conducted, except where the failure to hold such power and
authority would not, individually or in the aggregate, have a material adverse
effect on the ability of such Seller to consummate the Contemplated
Transactions.

 



- 23 -

 

 

3.2            Authorization and Enforceability.

 

The execution and delivery of this Agreement and the Ancillary Documents to
which each Seller is a party and the performance by each Seller of the
Contemplated Transactions that are required to be performed by each Seller have
been duly authorized by each Seller, and no other corporate proceedings on the
part of either Seller are necessary to authorize the execution, delivery and
performance of this Agreement and the Ancillary Documents to which such Seller
is a party or the consummation of the Contemplated Transactions that are
required to be performed by such Seller. This Agreement has been, and each of
the Ancillary Documents to be executed and delivered at the Closing by each
Seller will be at the Closing, duly authorized, executed and delivered by such
Seller and assuming that this Agreement is a valid and legally binding
obligation of the other parties hereto or thereto, constitutes, or as of the
Closing Date will constitute, a valid and legally binding agreement of such
Seller, enforceable against such Seller, in accordance with its terms, subject
to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles

 

3.3            Ownership of the Company Equity Interests.

 

Each Seller is the record and beneficial owner and holder of the quantity of
Company Equity Interests of each Company set forth opposite its name on Exhibit
A, free and clear of any and all Liens, other than Liens pursuant to applicable
securities Laws.

 

3.4            Consents and Approvals.

 

Except for (a) compliance with and filings under any Antitrust Law, and (b) any
violation, conflict, breach or default resulting solely from Buyer being party
to the Contemplated Transactions, the execution and delivery of each Seller of
this Agreement and the Ancillary Documents to which each Seller is a party, the
consummation of the Contemplated Transactions by each Seller and compliance with
the terms of this Agreement and the Ancillary Documents to which each Seller is
a party do not (i) conflict with or violate any provision of the Organizational
Documents of such Seller, or (ii) assuming that all consents, approvals and
authorizations contemplated by Section 4.5 have been obtained and all filings
described therein have been made, conflict with or violate, in any material
respect, any Law or Order applicable to either Seller.

 

3.5            No Brokers.

 

Except as set forth on Section 3.5 of the Company Disclosure Schedule, neither
Seller has employed or incurred any liability to any broker, finder or agent for
any brokerage fees, finder’s fees, commissions or other amounts with respect to
this Agreement, the Ancillary Documents or the Contemplated Transactions.

 

3.6            Litigation.

 

There is no Litigation pending or threatened in writing or, to such Seller’s
knowledge, threatened against or affecting such Seller or any of its Affiliates
that challenges the validity or enforceability of this Agreement or any of the
Ancillary Documents to which such Seller is a party or seeks to enjoin or
prohibit the consummation of, or seeks other material equitable relief with
respect to, the Contemplated Transactions or that would reasonably be expected
to impair or delay such Seller’s ability to consummate the Contemplated
Transactions.

 



- 24 -

 

 

Article IV
Representations and Warranties with respect to the Companies and the Company
Subsidiaries

 

The Sellers hereby jointly and severally represent and warrant to Buyer as
follows:

 

4.1            Organization and Power.

 

(a)               Each Company and Company Subsidiary is duly organized, validly
existing and in good standing in its jurisdiction of organization. Each Company
and Company Subsidiary has all limited liability company power or private
limited company power, as applicable, and authority necessary to own or lease
and to operate its properties and assets and to carry on its business as
currently conducted.

 

(b)               Each Company and Company Subsidiary is duly qualified to do
business as a foreign limited liability company or foreign private limited
company, as applicable, in each jurisdiction in which the nature of the business
transacted by it or the character of the properties owned or leased by it
require such qualification, except where the failure to be so qualified would
not, individually or in the aggregate, have a Company Material Adverse Effect.

 

4.2            Authorization and Enforceability.

 

The execution and delivery of this Agreement and the Ancillary Documents to
which either Company is a party and the performance by the Companies of the
Contemplated Transactions that are required to be performed by the Companies
have been duly authorized by each Company, as applicable, and no other corporate
proceedings on the part of the Companies, as applicable, are necessary to
authorize the execution, delivery and performance of this Agreement and the
Ancillary Documents to which either Company is a party or the consummation of
the Contemplated Transactions that are required to be performed by the
Companies. This Agreement and each of the Ancillary Documents to be executed and
delivered at the Closing by the Companies will be, at the Closing, duly
authorized, executed and delivered by the Companies and assuming that this
Agreement is a valid and legally binding obligation of the other parties hereto
or thereto, constitutes, or as of the Closing Date will constitute, a valid and
legally binding agreement of the Companies, enforceable against the Companies,
in accordance with its terms, subject to bankruptcy, insolvency, reorganization
and other Laws of general applicability relating to or affecting creditors’
rights and to general equity principles.

 

4.3            Capitalization.

 

(a)               The authorized Company Equity Interests of the Companies are
as set forth on Section 4.3(a) of the Company Disclosure Schedule. All
outstanding Company Equity Interests are duly authorized, have been validly
issued, have not been issued in violation of any preemptive or similar rights
and were issued in compliance with applicable securities Laws or exemptions
therefrom. Neither Company has any outstanding options or other securities
convertible into or exchangeable or exercisable for any limited liability
company interests or ordinary shares (as applicable) or any rights to subscribe
for or to purchase, or any agreements providing for the issuance (contingent or
otherwise) of, any limited liability company interests or ordinary shares (as
applicable).

 



- 25 -

 

 

(b)               Subsidiaries. Other than the Subsidiaries set forth on Section
4.3(b) of the Company Disclosure Schedule (the “Company Subsidiaries”), neither
of the Companies have any Subsidiaries nor do either of the Companies own,
directly or indirectly, any equity interests in any Person. Section 4.3(b) of
the Company Disclosure Schedule sets forth the total number of authorized,
issued and outstanding equity interests of each Company Subsidiary. The
outstanding equity interests of each Company Subsidiary are duly authorized,
have been validly issued, have not been issued in violation of any preemptive or
similar rights and were issued in compliance with applicable securities Laws or
exemptions therefrom. No Company Subsidiary has any outstanding options or other
securities convertible into or exchangeable or exercisable for any equity
interests of such Company Subsidiary or any rights to subscribe for or to
purchase, or any agreements providing for the issuance (contingent or otherwise)
of, any equity interests of such Company Subsidiary.

 

4.4            No Violation.

 

Except as disclosed on Section 4.4 of the Company Disclosure Schedule, and
except for (a) compliance with and filings under any Antitrust Law, and (b) any
violation, conflict, breach or default resulting solely from the Buyer being
party to the Contemplated Transactions, the execution and delivery by the
Companies of this Agreement and the Ancillary Documents to which either Company
is a party, the consummation of the Contemplated Transactions by the Companies
and compliance with the terms of this Agreement and the Ancillary Documents to
which either Company is a party do not (i) conflict with or violate any
provision of the Organizational Documents of either Company or any Company
Subsidiary, (ii) assuming that all consents, approvals and authorizations
contemplated by Section 4.5 have been obtained and all filings described therein
have been made, conflict with or violate, in any material respect, any Law or
Order applicable to the Companies or the Company Subsidiaries, or (iii) violate
or result in a material breach of or constitute a default under, or require the
consent of any third party under, or result in or permit the termination of any
provision of, or result in or permit the acceleration of the maturity or
cancellation of performance of any obligation under any Material Contract to
which either Company or any Company Subsidiary is a party.

 

4.5            Governmental Authorizations and Consents.

 

Except as disclosed on Section 4.5 of the Company Disclosure Schedule, no
consents, licenses, approvals or authorizations of, or registrations,
declarations or filings with, any Governmental Authority (“Governmental
Consents”) are required to be obtained or made by the Sellers or the Companies
in connection with the execution, delivery and performance of this Agreement or
any Ancillary Documents to which either Seller or either Company is, or is to
be, a party or the consummation by the Companies of the Contemplated
Transactions, except for (a) such filings as may be required under the HSR Act
and those Governmental Consents listed in Section 4.5 of the Company Disclosure
Schedule, and (b) those resulting solely from the Buyer being party to the
Contemplated Transactions.

 



- 26 -

 

 

4.6            Financial Statements.

 

(a)               Section 4.6(a) of the Company Disclosure Schedule sets forth
the following financial statements (the “Financial Statements”): (i) the
unaudited consolidated balance sheet and statement of income of the Companies as
of or for the twelve (12) month period ended (as applicable) September 30, 2018
and September 30, 2019 (collectively, the “Annual Financial Statements”) and
(ii) the unaudited consolidated balance sheet and statement of income of the
Companies as of October 31, 2019 (the “Balance Sheet Date”) (collectively, the
“Interim Financial Statements”). Except as set forth in Section 4.6(a) of the
Company Disclosure Schedule, the Financial Statements have been prepared in all
material respects in accordance with GAAP applied on a basis consistent with
prior periods and fairly present in all material respects the consolidated
financial condition of the Companies and the Company Subsidiaries as of their
respective date and the consolidated results of operations, as the case may be,
of the Companies and the Company Subsidiaries for the period covered thereby,
subject, in the case of the Interim Financial Statements, to the absence of
end-of-period adjustments. The Financial Statements have been derived from the
books and records of the Companies.

 

(b)               Section 4.6(b) of the Company Disclosure Schedule sets forth
the following financial statements (collectively, the “Plastique Financial
Statements”): (i) with respect to Plastique sp. z o.o., (A) the unaudited
statement of financial position as of September 30, 2018 and income statement
for the twenty-one (21) month period then ended, (B) the unaudited statement of
financial position as of September 30, 2019 and income statement for the twelve
(12) month period then ended, and (C) the unaudited statement of financial
position as of the Balance Sheet Date and income statement for the one (1) month
period then ended; (ii) with respect to Plastique Ltd., (A) the audited
statement of financial position as of September 30, 2018 and income statement
for the twelve (12) month period then ended, (B) the unaudited statement of
financial position as of September 30, 2019 and income statement for the twelve
(12) month period then ended, and (C) the unaudited statement of financial
position as of the Balance Sheet Date and income statement for the one (1) month
period then ended; and (iii) with respect to Plastique Holdings Ltd., on an
unconsolidated basis, (A) the audited statement of financial position as of
September 30, 2018 and income statement for the twelve (12) month period then
ended, (B) the unaudited statement of financial position as of September 30,
2019 and income statement for the twelve (12) month period then ended, and (C)
the unaudited statement of financial position as of the Balance Sheet Date and
income statement for the one (1) month period then ended. Except as set forth on
Section 4.6(b) of the Company Disclosure Schedule, the Plastique Financial
Statements have been prepared in accordance with IFRS applied on a basis
consistent with prior periods and fairly present in all material respects the
financial condition of Plastique or the applicable Subsidiary as of their
respective date and the results of operations, as the case may be, of Plastique
or such Subsidiary for the period covered thereby. The Plastique Financial
Statements have been derived from the books and records of Plastique and each of
its Subsidiaries, as applicable.

 

(c)               The accounting controls of the Companies and the Company
Subsidiaries are (with regard to the current state of the operations and the
scope of the businesses of the Companies and the Company Subsidiaries)
sufficient in all material respects to provide reasonable assurances that
(i) all material transactions are executed in accordance with management’s
general or specific authorization and (ii) all material transactions are
accurately recorded and are recorded in a manner which permits the accurate
preparation of financial statements and provides proper accountability for
related items.

 



- 27 -

 

 

4.7            No Undisclosed Liabilities; Indebtedness and Transaction
Expenses.

 

(a)               None of the Companies and none of the Company Subsidiaries has
any material liabilities, commitments or obligations (whether required to be
reflected on a balance sheet prepared in accordance with GAAP or not) other than
(a) liabilities, commitments or obligations reflected, accrued or reserved
against in the Financial Statements, (b) those incurred since June 30, 2019 in
the ordinary course of business (none of which is a liability for breach of
contract, breach of warranty, tort, infringement, violation of Law, claim or
lawsuit), (c) those arising under Contracts (other than Contracts evidencing
Indebtedness) entered into by either Company or any Company Subsidiary in the
ordinary course of business consistent with past practice, which obligations are
not required to be reflected or otherwise accrued on a balance sheet prepared in
accordance with GAAP (but not liabilities for any breach of any such Contract
occurring on or prior to the Closing Date), (d) liabilities or obligations
incurred in connection with the Contemplated Transactions or (e) as set forth in
Section 4.7(a) of the Company Disclosure Schedule.

 

(b)               Except as set forth on Section 4.7(b) of the Company
Disclosure Schedule, as of immediately after the Closing, neither Company nor
any Company Subsidiary will have any Indebtedness or unpaid Transaction
Expenses, except to the extent deducted from Purchase Price or otherwise
reflected on the Purchase Price Adjustment Statement.

 

4.8            Absence of Certain Changes.

 

Except as set forth in Section 4.8 of the Company Disclosure Schedule or as
reflected on the Financial Statements, (i) since September 30, 2018, there has
not been any change in the business, operations or financial condition of the
Companies or the Company Subsidiaries that has had, individually or in the
aggregate, a Company Material Adverse Effect and (ii) since the Balance Sheet
Date, neither Company nor any Company Subsidiary has:

 

(a)               acquired (including by merger, consolidation or acquisition of
stock), sold, leased, transferred, mortgaged or assigned any assets, tangible or
intangible, for an amount that exceeds $100,000 in the aggregate or any
business, other than acquisitions or sales in the ordinary course of business;

 

(b)               except for draws in the ordinary course of business on the
credit facility disclosed in Section 4.8(b) of the Company Disclosure Schedule,
created, incurred, assumed or otherwise become liable with respect to any item
of Indebtedness included in subparts (a) through (h) of the Indebtedness
definition;

 

(c)               modified its Organizational Documents;

 

(d)               issued, sold or otherwise permitted to become outstanding any
limited liability company interests, ordinary shares or other equity interests
(as applicable), or split, combined, reclassified, repurchased or redeemed any
limited liability company interests, ordinary shares or other equity interests
(as applicable);

 

(e)               adopted a plan or agreement of complete or partial
liquidation, dissolution, merger, consolidation, restructuring, recapitalization
or other material reorganization;

 



- 28 -

 

 

(f)                increased or agreed to make any increase in the annual
compensation payable by such Company or such Company Subsidiary to any of its
employees, other than annual increases in the ordinary course of business,
consistent with past practices, or entered into an employment agreement with any
Company employee or Company Subsidiary employee, providing for aggregate
compensation at a rate of more than $100,000 per annum;

 

(g)               changed its accounting policies or procedures except to the
extent required to conform with GAAP;

 

(h)               made any loan to, or entered into any other transactions with,
any Company Affiliates, managers, officers or key employees;

 

(i)                 modified, amended, cancelled, terminated or waived any
material rights under any Material Contract or Contract that would have been a
Material Contract had it been in effect as of the date of this Agreement, or
otherwise waived, released or assigned any material rights, claims or benefits
of the Companies or the Company Subsidiaries;

 

(j)                 commenced, settled or offered or proposed to settle any
Litigation involving or against the Companies or Company Subsidiaries;

 

(k)               (i) delayed the payment of any liabilities or obligations
(including accounts payable) beyond their respective due dates or the respective
dates when such payments would otherwise have been made in the ordinary course
of business consistent with past practice, or (ii) accelerated the collection of
any debts (including accounts receivable) sooner than their respective due dates
or the respective dates when such debts would otherwise have been collected in
the ordinary course of business consistent with past practice;

 

(l)                 made any capital expenditures or incurred any obligations or
liabilities in respect thereof that are in excess of $50,000 individually,
except for any capital expenditures reflected in the capital budget of the
Companies and the Company Subsidiaries made available to Buyer; or

 

(m)              authorized, agreed, resolved or committed to any of the
foregoing.

 

4.9            Real Property.

 

(a)               Section 4.9(a) of the Company Disclosure Schedule includes an
accurate and complete list of the real property (other than leasehold interests)
owned by any of the Companies or Company Subsidiaries at any time since February
1, 2016, or to the Knowledge of Companies owned at time before that date,
including the common address and legal description thereof as set forth in the
relevant deed pursuant to which such Company or such Company Subsidiary acquired
title to each owned real property (the “Owned Real Property”). The Companies and
the Company Subsidiaries have fee simple title, free and clear of all Liens,
other than Permitted Liens, to such Owned Real Property, and the Companies and
the Company Subsidiaries have not leased or otherwise granted to any person or
entity the right to occupy the Owned Real Property or any portion thereof,
except as set forth in Section 4.9(a) of the Company Disclosure Schedule.
Neither the Companies nor the Company Subsidiaries have received written, or to
the Knowledge of the Companies oral, notice of any condemnation or other
proceeding in eminent domain affecting any parcel of Owned Real Property or any
portion thereof. Neither the Companies nor the Company Subsidiaries have
received written, or to the Knowledge of the Companies oral, notice of the
actual or pending imposition of any assessment against the Owned Real Property
for public improvements. Neither the Companies nor the Company Subsidiaries have
received written, or to the Knowledge of the Companies oral, notice from any
Person within the past three (3) years of any default or breach under any
covenant, condition, restriction, right of way, easement or license affecting
the Owned Real Property, or any portion thereof, that remains uncured. Any
easements and rights-of-way that serve the Owned Real Property are valid and
enforceable, in full force and effect and are not subject to any prior Liens
(other than Permitted Liens) that could result in a forfeiture thereof. All
applicable permits, licenses and other evidences of compliance that are required
for the occupancy, operation and use of the Owned Real Property have been
obtained and complied with.

 



- 29 -

 

 

(b)               Section 4.9(b) of the Company Disclosure Schedule includes an
accurate and complete list of all real property leases, subleases, licenses or
other occupancies used by either Company or any Company Subsidiary or to which
either Company or any Company Subsidiary is a party as lessee (the “Real
Property Leases,” and the properties leased thereunder, the “Leased Real
Property”). The leasehold interests relating to the Real Property Leases are
free and clear of all Liens, other than Permitted Liens. No material default by
either Company or any Company Subsidiary, or, to the Knowledge of the Companies,
the lessor, exists under any Real Property Leases. Each Real Property Lease is
legal, valid and binding on, and enforceable against, the Company or Company
Subsidiary which is party to such Real Property Lease, and, to the Knowledge of
the Companies, on and against the lessor, in accordance with its terms, subject
to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. Except as set forth on Section 4.9(b) of the Company Disclosure
Schedule, the Companies and the Company Subsidiaries are not subleasing or
licensing to any Person the right to use or occupy any portion of the Leased
Real Property. Neither the Companies nor the Company Subsidiaries have received
written, or to the Knowledge of the Companies oral, notice of any condemnation
or other proceeding in eminent domain affecting any parcel of Leased Real
Property or any portion thereof. Neither the Companies nor the Company
Subsidiaries have received written, or to the Knowledge of the Companies oral,
notice of the actual or pending imposition of any assessment against the Leased
Real Property for public improvements. Neither the Companies nor the Company
Subsidiaries have received written, or to the Knowledge of the Companies oral,
notice from any Person within the past three (3) years of any default or breach
under any covenant, condition, restriction, right of way, easement or license
affecting the Leased Real Property, or any portion thereof, that remains
uncured. Any easements and rights-of-way that serve the Leased Real Property are
valid and enforceable, in full force and effect and are not subject to any prior
Liens (other than Permitted Liens) that could result in a forfeiture thereof.
All applicable permits, licenses and other evidences of compliance that are
required for the occupancy, operation and use of the Leased Real Property have
been obtained and complied with.

 



- 30 -

 

 

4.10          Title; Condition of Property.

 

(a)               Except as set forth on Section 4.10(a)(i) of the Company
Disclosure Schedule, the Companies and the Company Subsidiaries have good and
valid title to (or a valid leasehold interest in (subject to the terms of the
applicable lease) or other right to use, as the case may be) the assets, rights
and properties shown to be owned by the Companies or the Company Subsidiaries on
the balance sheet contained within the Financial Statements, free and clear of
all Liens, other than Permitted Liens (except for such assets, rights and
properties as have been disposed of by any of the Companies after the Balance
Sheet Date in the ordinary course of business).  Except as set forth on Section
4.10(a)(ii) of the Company Disclosure Schedule, the assets, rights and
properties owned or leased by the Companies or the Company Subsidiaries, or any
of them, constitute all material property, real and personal, tangible and
intangible, used by the Companies and the Company Subsidiaries to conduct the
business of the Companies and the Company Subsidiaries as currently conducted in
the ordinary course of business and are sufficient to conduct such business as
now conducted following the Closing.

 

(b)               Except as set forth on Section 4.10(b) of the Company
Disclosure Schedule, all tangible personal property which is material to conduct
the business of the Companies and the Company Subsidiaries as currently
conducted has been maintained in good operating condition and repair (subject to
normal wear and tear consistent with the age of such tangible personal property
as incurred in the ordinary course of business consistent with past practice)
and is adequate for the uses to which it is being put. None of such tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost.

 

4.11          Intellectual Property.

 

(a)               Section 4.11(a) of the Company Disclosure Schedule sets forth
a list of all of the following items of Company Intellectual Property: issued
patents, pending patent applications, trademark and service mark registrations,
pending applications to register trademarks or service marks, copyright
registrations, pending applications to register copyrights and domain name
registrations. Each of the Company Intellectual Property identified on Section
4.11(a) of the Company Disclosure Schedule is subsisting and in good standing
with the Governmental Authorities with which such Company Intellectual Property
is registered or pending. The Companies and the Company Subsidiaries have taken
all reasonable actions to maintain and protect all of the Company Intellectual
Property, and no loss, abandonment, cancellation or expiration of any Company
Intellectual Property identified on Section 4.11(a) of the Company Disclosure
Schedule or material Company Intellectual Property has occurred or is threatened
or pending, including as a result of a failure to pay any required maintenance
fees or failure to use such Company Intellectual Property.

 

(b)               The Companies and the Company Subsidiaries own or otherwise
have sufficient right to use all Intellectual Property that is used in the
conduct of the business of Companies and the Company Subsidiaries as currently
conducted.

 

(c)               The operation of the business of the Companies and the Company
Subsidiaries does not infringe, misappropriate, dilute or violate, and, during
the six (6) year period immediately preceding the date of this Agreement has not
infringed, misappropriated, diluted or violated, any Intellectual Property of
third parties in any material respect. No proceeding alleging infringement,
misappropriation, dilution or violation of the Intellectual Property of any
Person or contesting the validity, ownership, use or enforceability of any of
the Company Intellectual Property is pending or, to the Knowledge of the
Companies, threatened in writing against the Companies or the Company
Subsidiaries, except as set forth in Section 4.11(c) of the Company Disclosure
Schedule.

 



- 31 -

 

 

(d)               To the Knowledge of the Companies, no third party is
infringing, misappropriating, diluting or violating and, during the three (3)
year period immediately preceding the date of this Agreement no third party has
infringed, misappropriated, diluted or violated any Company Intellectual
Property in any material respect. No actions by either Company or any Company
Subsidiary against any third party alleging infringement, misappropriation,
dilution or violation of any of the Company Intellectual Property are pending,
except as set forth in Section 4.11(d) of the Company Disclosure Schedule.

 

(e)               The Companies and the Company Subsidiaries have taken
commercially reasonable precautions to protect the confidentiality of their
trade secrets.

 

(f)                The computer systems, networks and related Software that are
owned by or licensed to the Companies or the Company Subsidiaries and used in
the conduct of the business of the Companies or the Company Subsidiaries as
currently conducted (collectively, “Company Information Systems”) are adequate
for the operation of the business of the Companies and the Company Subsidiaries
as currently conducted. None of the Company Information Systems have experienced
bugs, failures, breakdowns, or continued substandard performance in the past
twelve (12) months that has caused or reasonably could be expected to cause any
material disruption or interruption in or to the use of any such Company
Information Systems. The Companies and the Company Subsidiaries take
commercially reasonable steps to protect the Company Information Systems from
contaminants such as viruses and other harmful code, to mitigate risks of
unauthorized access to the Company Information Systems, and to protect any
information relating to an identified or identifiable natural person (including
defined or classified as personal information or personal data under any
applicable Laws) possessed, processed, used or disclosed by them.

 

4.12          Contracts.

 

(a)               Material Contracts. Section 4.12(a) of the Company Disclosure
Schedule is an accurate and complete list of all of the following Contracts to
which one or more of the Companies or the Company Subsidiaries is a party (the
“Material Contracts”):

 

(i)              Contracts evidencing Indebtedness or imposing any Lien (other
than Permitted Liens) on the assets of a Company or Company Subsidiary;

 

(ii)              all Company Employment Contracts that provide for annual base
compensation in excess of $150,000, retention payments, severance benefits, or
transaction bonuses;

 

(iii)             all Company IP Agreements;

 



- 32 -

 

 

(iv)           leases of personal property under which a Company or Company
Subsidiary is the lessee and is obligated to make payments in excess of $50,000
per annum;

 

(v)           Contracts providing for any business or equity acquisition or
disposition by or relating to a Company or Company Subsidiary entered into at
any time during the last four (4) years or under which a Company or Company
Subsidiary has continuing or ongoing obligations;

 

(vi)           Contracts (A) limiting the freedom of a Company or Company
Subsidiary to engage in any line of business, acquire any entity or compete with
any Person or in any market or geographical area, (B) granting “most favored
nation” status to any other Person or (C) containing any “right of first
refusal,” “right of first offer” or similar preferential right to acquire any
asset;

 

(vii)           any collective bargaining agreements;

 

(viii)          any joint venture and limited partnership agreements;

 

(ix)             Contracts for any hedging or similar derivative transactions;

 

(x)             any distributor agreements, sales representative agreements,
reseller agreements or similar agreements that provide for annual payments by a
Company or Company Subsidiary of $100,000 or more;

 

(xi)             Contracts for capital expenditures or the acquisition or
construction of fixed assets, in any case involving future payments by a Company
or Company Subsidiary in excess of $100,000 in the aggregate;

 

(xii)           any individual Contract with a Material Customer that requires
aggregate future payments in excess of $100,000; and

 

(xiii)          any individual Contract with a Material Supplier that requires
aggregate future payments in excess of $100,000.

 

(b)               Status of Material Contracts. A true and complete copy of each
Material Contract has been made available to Buyer. Except as disclosed in
Section 4.12(b) of the Company Disclosure Schedule, each Material Contract
(assuming due power and authority of, and due execution and delivery by, the
other party or parties thereto) is valid, binding and in full force and effect
and enforceable by the Company or the Company Subsidiary party to such Material
Contract in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization and other Laws of general applicability relating to
or affecting creditors’ rights and to general equity principles. With respect to
each Material Contract, (i) the Company or the Company Subsidiary party to such
Material Contract is not in default under or in material breach of, or in
receipt of any written claim of default under or material breach of, such
Material Contract, (ii) to the Knowledge of the Companies, no other party to any
Material Contract is in default under or in material breach of any Material
Contract and (iii) no event has occurred and is continuing through the actions
or inactions of the Company or the Company Subsidiary party to such Material
Contract which, with or without the lapse of time or the giving of notice or
both, would result in a default under or material breach of any Material
Contract.

 



- 33 -

 

 



4.13        Compliance with Laws.

 

(a)               Each Company and Company Subsidiary is, and since February 1,
2016 has been, in compliance, in all material respects, with all applicable
Laws.

 

(b)               Each Company and Company Subsidiary holds all material
certifications, licenses, permits, authorizations and approvals of Governmental
Authorities (“Permits”) which are required under applicable Law for the
operation of the business of such Company or Company Subsidiary as currently
conducted. All such Permits are in full force and effect, and no suspension,
revocation, cancellation or modification of any of them has been, to the
Knowledge of the Companies, threatened, except for any such suspension,
revocation, cancellation or modification that would not, individually or in the
aggregate, have a material impact on the business of the Companies or the
Company Subsidiaries.

 

(c)               Neither a Company, any Company Subsidiary nor any of their
respective Representatives has: (i) used any funds for unlawful contributions,
loans, donations, gifts, entertainment or other unlawful expenses relating to
any political activity; (ii) made or agreed to make any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns; (iii) taken any action that would constitute a
violation of any provision of the United States Foreign Corrupt Practices Act of
1977, as amended, 15 U.S.C. §§ 78dd 1 et seq., the United Kingdom Bribery Act
2010 or any other similar Law in any jurisdiction where a Company or Company
Subsidiary conducts business; or (iv) made or agreed to make any other unlawful
payment.

 

4.14        Environmental Matters. Except as set forth in Section 4.14 of the
Company Disclosure Schedule:

 

(a)               each Company and Company Subsidiary is, and since February 1,
2016 has been, in all material respects, in compliance with all applicable
Environmental Laws at the Owned Real Property and the Leased Real Property;

 

(b)               each Company and Company Subsidiary is in current possession
of all permits, licenses, authorizations, registrations and other governmental
consents required by applicable Environmental Laws (collectively referred to as
“Environmental Permits”) as reasonably required to carry on the business of the
Companies and the Company Subsidiaries as currently conducted and is, and since
February 1, 2016 has been, in all material respects, in compliance with the
terms and conditions of such Environmental Permits;

 

(c)               neither Company nor any Company Subsidiary is the subject of
any pending or, to the Knowledge of the Companies, threatened Order or
Litigation alleging material liability under any Environmental Law;

 

(d)               neither the Company or any Company Subsidiary, nor, to the
Knowledge of the Companies, any other Person, has caused any releases of
Hazardous Substances into the environment at the Owned Real Property or the
Leased Real Property requiring investigation or remediation pursuant to
Environmental Law except for such releases that are not reasonably expected to
have a Company Material Adverse Effect; and

 



- 34 -

 

 

(e)               neither the Company nor any Company Subsidiary has received
any written notice that it may be subject to any liability pursuant to any
Environmental Law relating to any arranging or alleged arranging by the Company
or such Company Subsidiary for disposal of any Hazardous Substances at any
facility owned or operated by any other Person.

 

4.15        Litigation.

 

Except as set forth in Section 4.15 of the Company Disclosure Schedule: (a)
there are no legal actions, suits, or proceedings (“Litigation”) pending or, to
the Knowledge of the Companies, threatened against either Company or any Company
Subsidiary or its properties or business, at law or in equity, or before any
Governmental Authority; and (b) there is no Order to which either Company or any
Company Subsidiary is subject or which restricts in any material respect the
ability of either Company or any Company Subsidiary to run its business.

 

4.16        Labor Matters.

 

(a)               Sellers have delivered to Buyer a list of all of the employees
of the Companies and Company Subsidiaries (the “Employees”) who were employed as
of the date such list was posted to the data room, which list sets forth each
such Employee’s compensation, title, length of employment and accrued vacation
time. Except as set forth in Section 4.16 of the Company Disclosure Schedule,
neither Company nor any Company Subsidiary (i) is party to any collective
bargaining agreements with any labor organization or union, works council, or
other employee organization representing Company Employees (and no such
agreement is currently being requested by, or is under discussion by management
with, any Company Employee) and neither Company nor any Company Subsidiary is
currently negotiating, or obligated to negotiate, any such agreement with any
union, or other labor organization; and (ii) is subject to any order issued by
the National Labor Relations Board (or any equivalent Governmental Authority)
against either Company or any Company Subsidiary for any unfair labor practice.

 

(b)               Neither Company nor any Company Subsidiary is party or subject
to any pending or, to the Knowledge of the Companies, threatened labor dispute
or grievance or any unfair labor practice charge. Neither Company nor any
Company Subsidiary has received any notice that any labor representation
petition is pending or is threatened, nor to the Knowledge of the Companies, is
any union-organizing activity, strike, lockout, or picketing currently pending
or threatened with respect to any Company Employee.

 

(c)               Except as set forth in Section 4.16(c) of the Company
Disclosure Schedule, each Company and Company Subsidiary is and has been at all
times in compliance in all material respects with all applicable Laws respecting
employment and employment practices, work authorization, discrimination,
harassment, terms and conditions of employment and wages and hours.

 



- 35 -

 

 

(d)               None of the Company Employees or any former employees of the
Companies or the Company Subsidiaries (being those persons whose employment with
the Companies or the Company Subsidiaries was terminated within the twelve (12)
months prior to the date hereof) has brought a claim against either of the
Companies or any of the Company Subsidiaries arising from his or her employment
or his or her termination with either of the Companies or any of the Company
Subsidiaries and, to the Knowledge of the Companies, no such claims have been
threatened, in each case, other than any such claims that have been resolved
prior to the date hereof.

 

4.17        Employee Benefits.

 

(a)               Section 4.17(a) of the Company Disclosure Schedule lists all
employee benefit plans (as defined in Section 3(3) of ERISA) and bonus, equity
purchase, other equity-based, profits interest, savings, disability, incentive,
deferred compensation, retirement, severance, retention, change in control,
fringe, or other employee benefit plans or programs, maintained or contributed
to or required to be contributed to, by a Company or a Company Subsidiary for
the benefit of, or relating to, any current or former employees, independent
contractors and managers or directors of such Company or Company Subsidiary or
under which such Company or Company Subsidiary has or reasonably expects to have
any liability with respect to any such individual, other than those plans,
programs or arrangements that such Company or Company Subsidiary is required to
maintain or contribute to pursuant to applicable Laws (individually, a “Plan,”
collectively, the “Plans”); provided, however, that each Plan that is an
employment, retention or severance agreement between a Company or Company
Subsidiary and an individual employee (a “Company Employment Contract”) is
listed in Section 4.12(a) of the Company Disclosure Schedule to the extent
required thereunder.

 

(b)               With respect to each applicable Plan, the Companies and the
Company Subsidiaries have provided to Buyer accurate and complete copies of: (i)
all material Plan documents established or maintained by the Companies or a
Company Subsidiary; (ii) for the ESCO Employee Savings Investment Plan: (A) the
most recent 5500 annual report, (B) the most recent determination letter, (C)
the results of the most recent annual compliance testing, and (D) a summary plan
description; and (iii) a summary of the benefits under any Plans established or
maintained by an Affiliate of the Companies in which any current or former
employees, independent contractors and managers or directors of the Companies or
a Company Subsidiary participates.

 

(c)               Each Plan has been established, maintained and administered in
compliance in all material respects with its terms and all applicable Laws,
including ERISA and the Code. To the Knowledge of the Companies, no employee,
officer, or director of either Company or any Company Subsidiary has engaged in
any nonexempt “prohibited transaction” (as such term is defined in Section 406
of ERISA or Section 4975 of the Code) with respect to any Plan. Each Plan
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that such plan is qualified
under Sections 401(a) and 501(a) of the Code, respectively, and, to the
Knowledge of the Companies, nothing has occurred that would reasonably be
expected to adversely affect the qualification of such Plan. All contributions
required to be made by either Company or any Company Subsidiary to any Plan have
been timely made or paid in full or, if not yet due, are properly reflected in
the Financial Statements.

 



- 36 -

 

 

(d)               Neither Company nor any Company Subsidiary sponsors,
maintains, administers, or contributes to (or has any obligation to contribute
to) or could reasonably be expected to have any direct or indirect liability
with respect to, any Plan subject to Title IV of ERISA, including any
“multiemployer plan” within the meaning of section 3(37) of ERISA.

 

(e)               Neither Company nor any Company Subsidiary has a material
obligation to provide or maintain any Plan that provides life, health or other
non-pension benefits to any Person beyond their retirement or other termination
of service, other than coverage mandated by Section 4980B of the Code or other
applicable Law.

 

(f)                There is no pending or, to the Knowledge of the Companies,
threatened material Litigation by or on behalf of any Plan, any employee of the
Companies or the Company Subsidiaries or any such employee’s beneficiary covered
under any Plan or any Governmental Authority involving any Plan, or otherwise
involving any Plan (other than routine claims for benefits).

 

(g)               Neither the execution of this Agreement nor consummation of
the transactions contemplated by this Agreement will, either alone or in
combination with any other event, (i) except as set forth on Section 4.17(g) of
the Company Disclosure Schedule, accelerate the time of payment or vesting,
result in any funding, result in the forgiveness of indebtedness or increase the
amount of any payment, compensation or benefit due any director, manager,
employee, independent contractor, consultant or officer of the Companies or the
Company Subsidiaries under any Plan, except as expressly provided in this
Agreement, (ii) result in any new or increased contribution required to be made
to any Plan, (iii) give rise to the payment of any amounts or benefits that,
individually or in combination with any other amount or benefit owed under any
Plan, would not be deductible in accordance with Section 280G of the Code, or
(iv) cause any director, manager, officer, employee or service provider of the
Companies or the Company Subsidiaries to be entitled to a gross-up, make whole
or other payment under any Plan as a result of the imposition of Taxes under
Section 4999 of the Code.

 

(h)               Each Plan for which a Company or any Company Subsidiary has
any liability that is subject to Section 409A of the Code is in documentary
compliance with Section 409A of the Code, and has been operated in accordance
with the applicable terms. No Person has a right to any gross up or
indemnification from a Company or any Company Subsidiary with respect to any
Code Section 409A taxes related to any such Plan.

 

(i)                 Each Company and Company Subsidiary has reserved all rights
necessary to amend or terminate each of the Plans, other than the Employee
Capital Plan, without the consent of any other Person.

 

(j)                 No Plan provides benefits to any individual who is not a
current or former employee of a Company or any Company Subsidiary, or the
dependents or other beneficiaries of such current or former employees.

 



- 37 -

 

 

(k)               The Companies and Company Subsidiaries are in compliance in
all material respects with the Patient Protection and Affordance Care Act of
2010, as amended. Neither a Company nor any Company Subsidiary has received a
proposed employer shared responsibility penalty assessment letter from the IRS.

 

4.18        Taxes. Except as set forth in Section 4.18 of the Company Disclosure
Schedule:

 

(a)               All Tax Returns required to be filed by or with respect to the
Companies or the Company Subsidiaries have been filed and such Tax Returns were
true, correct and complete in all material respects. All Taxes of or with
respect to the Companies or the Company Subsidiaries required to be paid have
been paid.

 

(b)               There are no Liens for Taxes with respect to any of the assets
or properties of the Companies or the Company Subsidiaries other than Permitted
Liens.

 

(c)               Neither Company nor any Company Subsidiary is currently the
beneficiary of any extension of time within which to file any Tax Return
required to be filed by such Company or Company Subsidiary.

 

(d)               There are no outstanding agreements or waivers extending, or
having the effect of extending, the statutory period of limitation for the
assessment and collection of any Taxes applicable to any material Tax Returns
required to be filed by or with respect to either Company or any Company
Subsidiary.

 

(e)               Each Company and Company Subsidiary has deducted, withheld and
paid over to the appropriate Tax Authority all material Taxes required to be
deducted, withheld or paid over in connection with amounts paid or owing to any
employee, creditor, interest holder, equityholder or other third party.

 

(f)                No audit, examination, investigation or other administrative
proceeding or judicial proceeding is pending or being conducted with respect to
any Tax Return filed by or with respect to either Company or any Company
Subsidiary. There is no dispute or claim concerning any Tax liability of the
Company or any Company Subsidiary claimed or raised by any Tax Authority of
which the Company has received written notice. No Company or Company Subsidiary
has received from any Tax Authority any written notice of deficiency or proposed
adjustment for any amount of Tax that has not been fully paid or settled.

 

(g)               No written claim has been made by a Tax Authority in a
jurisdiction where any Company or Company Subsidiary does not pay Taxes or file
Tax Returns that such Company or Company Subsidiary is or may be subject to
Taxes assessed by such jurisdiction or is or may be required to file Tax Returns
in that jurisdiction which claim has not been settled, withdrawn or otherwise
resolved.

 

(h)               No Company or Company Subsidiary has (i) been a member of an
Affiliated Group filing a consolidated, combined or unitary income Tax Return or
(ii) has any liability for the Taxes of any Person (other than a Company or
Company Subsidiary) under Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign Laws), as a transferee or
successor, by contract (other than commercial agreements entered into in the
ordinary course of business, the principal purpose of which is not related to
Taxes) or otherwise.

 



- 38 -

 

 

(i)                 None of the Company, any Company Subsidiary, Buyer or any
Buyer Affiliate will be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any: (i) “closing
agreement” as described in Section 7121 of the Code (or any corresponding or
similar provision of Laws) executed by a Company or Company Subsidiary on or
prior to the Closing Date; (ii) intercompany transactions including a Company or
Company Subsidiary occurring at or prior to the Closing or any excess loss
account in existence at Closing described in Treasury Regulations under Section
1502 of the Code (or any corresponding or similar provision of Laws); (iii)
change in, or use of an improper, method of accounting by a Company or Company
Subsidiary for a taxable period ending on or prior to the Closing Date; (iv)
installment sale, open transaction disposition or similar disposition made by a
Company or Company Subsidiary on or prior to the Closing Date; or (v) prepaid
amount received or deferred revenue accrued on or prior to the Closing Date by a
Company or Company Subsidiary.

 

(j)                 No closing agreements, private letter rulings, technical
advice memoranda or similar agreements or rulings have been entered into or
issued by any Tax Authority with respect to a Company or Company Subsidiary that
will have continued application to the such Company or Company Subsidiary
following the Closing Date.

 

(k)               No Company or Company Subsidiary is or has been a party to any
“listed transaction” as defined in Section 6707A(c)(2) of the Code and Treasury
Regulation Section 1.6011-4(b)(2).

 

(l)                 Thermoform is disregarded as an entity separate from its
owner within the meaning of Treasury Regulations Section 301.7701-3. Plastique
and each of its Subsidiaries is a controlled foreign corporation within the
meaning of Code Section 957.

 

(m)             Neither Company nor any Company Subsidiary is a party to any Tax
sharing, Tax indemnity, Tax allocation or similar agreement or arrangement with
respect to Taxes (other than agreements entered into in the ordinary course and
the primary purpose of which is not related to Taxes).

 

(n)               All acquisitions or disposals of assets by the Company or the
Company Subsidiaries and all supplies of services by and to the Company or the
Company Subsidiaries have occurred at arm’s length and the processes by which
prices and terms have been arrived at have, in each case and where required by
applicable Laws, been fully documented.

 

4.19        Insurance.

 

Section 4.19 of the Company Disclosure Schedule lists each insurance policy
maintained by or in favor of the Companies and the Company Subsidiaries. All
such insurance policies are in full force and effect and no Company or Company
Subsidiary is in material default with respect to its obligations under any of
such insurance policies, and all premiums with respect to such policies have
been paid. Neither a Company nor any Company Subsidiary has received any written
or, to the Knowledge of the Companies, oral notice of cancellation of any
insurance policy maintained by or in favor of the Companies or the Company
Subsidiaries or been denied insurance coverage.

 



- 39 -

 

 

4.20        Customers and Suppliers.

 

(a)               Section 4.20(a) of the Company Disclosure Schedule sets forth
the top ten (10) customers of the Companies and the Company Subsidiaries, taken
as a whole (based on the dollar amount of sales to such customers) for the
fiscal year ending September 30, 2019 (the “Material Customers”). Except as set
forth on Section 4.20(a) of the Company Disclosure Schedule, no Material
Customer has notified a Company or Company Subsidiary of (i) its intention to
terminate, or reduce the level of, its business with the Companies or Company
Subsidiaries or that it otherwise intends to change in any material respect its
business relationship with the Companies or Company Subsidiaries or (ii) its
bankruptcy, insolvency or liquidation. Except as set forth on Section 4.20(a) of
the Company Disclosure Schedule, no Company or Company Subsidiary is currently
engaged in any dispute with any Material Customer and, to the Knowledge of the
Companies, no basis or circumstance exists that is reasonably likely to lead to
such a dispute.

 

(b)               Section 4.20(b) of the Company Disclosure Schedule sets forth
the top ten (10) suppliers and vendors of the Companies and the Company
Subsidiaries, taken as a whole (based on the dollar amount of purchases made by
the Companies and the Company Subsidiaries) for the fiscal year ending September
30, 2019 (the “Material Suppliers”). No Material Supplier has provided written
notice to either Company or any Company Subsidiary that it has terminated its
relationship with such Company or Company Subsidiary. No Material Supplier has
notified a Company or Company Subsidiary of its intention to terminate, change
its pricing terms or otherwise modify in any material and adverse respect any
Contract in force as of the date of this Agreement between it and any Company or
Company Subsidiary or its business relationship with the Business. Except as set
forth on Section 4.20(b) of the Company Disclosure Schedule, no Company or
Company Subsidiary is currently engaged in any dispute with any Material
Supplier and, to the Knowledge of the Companies, no basis or circumstance exists
that is reasonably likely to lead to such a dispute.

 

4.21        Bank Accounts.

 

Section 4.21 of the Company Disclosure Schedule sets forth the following
information with respect to each account maintained by or for the benefit of a
Company or Company Subsidiary at any bank or other financial institution: (a)
the name and address of the bank or other financial institution at which such
account is maintained; (b) the account number; (c) the type of account; and (d)
the name of each Person who is an authorized signatory or has access thereto or
control thereunder.

 

4.22        No Brokers.

 

Except as set forth in Section 4.22 of the Company Disclosure Schedule, the
Companies and the Company Subsidiaries have not employed or incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees,
commissions or other amounts with respect to this Agreement, the Ancillary
Documents or the Contemplated Transactions.

 



- 40 -

 

 

4.23        Agreements with Company Related Person.

 

Except as set forth in Section 4.23 of the Company Disclosure Schedule, no
Company or Company Subsidiary is indebted to, or a party to any agreement with,
any Affiliate (other than another Company or Company Subsidiary), director,
manager or officer of either Company or any Company Subsidiary (or in the case
of any such Person who is an individual, any member of his or her immediate
family) (each, a “Company Related Person”), other than the Company Employment
Contracts, or for salaries for services rendered, reimbursable business expenses
or benefits under the Plans.

 

4.24        Disclaimer.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EXCEPT FOR
THE REPRESENTATIONS OF THE SELLERS EXPRESSLY SET FORTH IN ARTICLE III AND
ARTICLE IV, NONE OF THE SELLERS OR THE COMPANIES, OR ANY OF THEIR RESPECTIVE
MANAGERS, OFFICERS, DIRECTORS, AFFILIATES, REPRESENTATIVES OR ADVISORS OR ANY
OTHER PERSON HAS MADE, OR SHALL BE DEEMED TO HAVE MADE, NOR IS BUYER OR ANY
AFFILIATE THEREOF RELYING UPON, ANY REPRESENTATION OR WARRANTY. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE III OR
ARTICLE IV, NO REPRESENTATION OR WARRANTY HAS BEEN MADE OR IS BEING MADE,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, HEREIN TO BUYER, OR ANY OTHER PERSON
(I) IN RESPECT OF THE COMPANIES OR THE COMPANY SUBSIDIARIES OR ANY OF THEIR
ASSETS, LIABILITIES OR OPERATIONS, INCLUDING AS TO MERCHANTABILITY, SUITABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, OR QUALITY, WITH RESPECT TO ANY TANGIBLE
ASSETS OR AS TO THE CONDITION OR WORKMANSHIP THEREOF OR THE ABSENCE OF ANY
DEFECTS THEREIN, WHETHER LATENT OR PATENT (OR ANY OTHER REPRESENTATION OR
WARRANTY REFERRED TO IN SECTION 2-312 OF THE UNIFORM COMMERCIAL CODE OF ANY
APPLICABLE JURISDICTION), (II) WITH RESPECT TO ANY PROJECTIONS, FORECASTS,
BUSINESS PLANS, ESTIMATES OR BUDGETS DELIVERED TO OR MADE AVAILABLE TO BUYER OR
ANY OTHER PERSON, OR (III) WITH RESPECT TO ANY OTHER INFORMATION OR DOCUMENTS
MADE AVAILABLE AT ANY TIME TO BUYER OR ANY OTHER PERSON, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT, EXCEPT TO THE EXTENT SPECIFICALLY SET FORTH IN
ARTICLE III OR ARTICLE IV, BUYER IS ACQUIRING THE COMPANY EQUITY INTERESTS AND
THE COMPANIES ON AN “AS IS, WHERE IS” BASIS.

 

Article V

 Representations and Warranties of Buyer

 

US Buyer and UK Buyer hereby represent and warrant to the Sellers as follows:

 

5.1         Organization and Power.

 

Each of US Buyer and UK Buyer is a corporation duly formed, validly existing and
in good standing under the Laws of Delaware and has full power and authority to
execute and deliver this Agreement and the Ancillary Documents to which it is a
party, to perform its obligations hereunder and thereunder and to consummate the
Contemplated Transactions.

 



- 41 -

 

 

5.2          Authorization and Enforceability.

 

The execution and delivery of this Agreement and the Ancillary Documents to
which Buyer is a party and the performance by Buyer of the Contemplated
Transactions have been duly authorized by Buyer, and no other corporate
proceedings on the part of Buyer (including, without limitation, any stockholder
vote or approval) are necessary to authorize the execution, delivery and
performance of this Agreement and the Ancillary Documents to which Buyer is a
party or the consummation of the Contemplated Transactions. This Agreement is,
and each of the Ancillary Documents to be executed and delivered at the Closing
by Buyer will be at the Closing, duly authorized, executed and delivered by
Buyer, and constitute, or as of the Closing Date will constitute, valid and
legally binding agreements of Buyer, enforceable in accordance with their terms,
subject to bankruptcy, insolvency, reorganization and other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

 

5.3          No Violation.

 

The execution and delivery by Buyer of this Agreement and the Ancillary
Documents to which Buyer is a party, consummation of the Contemplated
Transactions and compliance with the terms of this Agreement and the Ancillary
Documents to which Buyer is a party will not (a) conflict with or violate any
provision of the Organizational Documents of Buyer, or (b) assuming that all
consents, approvals and authorizations contemplated by Section 5.4 have been
obtained and all filings described therein have been made, conflict with or
violate in any material respect any Law applicable to Buyer or by which Buyer’s
properties are bound. Neither Buyer nor its Affiliates are party to any Contract
that would materially impair or delay Buyer’s ability to consummate the
Contemplated Transactions.

 

5.4          Governmental Authorizations and Consents.

 

No Governmental Consents are required to be obtained or made by Buyer in
connection with the execution, delivery and performance, validity and
enforceability of this Agreement or any Ancillary Documents to which it is, or
is to be, a party, or the consummation by Buyer of the Contemplated
Transactions, except for (a) such filings as may be required under the HSR Act
and (b) those Governmental Consents listed in Section 4.5 of the Company
Disclosure Schedule.

 

5.5          Litigation.

 

There is no Litigation pending or, to the Knowledge of Buyer, threatened against
or involving Buyer which questions the validity of this Agreement or any of the
Ancillary Documents to which it is a party or seeks to prohibit, enjoin or
otherwise challenge Buyer’s ability to consummate the Contemplated Transactions.

 



- 42 -

 

 

5.6          Financing; Solvency.

 

(a)               Buyer has, as of the date hereof, and will continuously have
available to it at all times prior to the Closing (either in the form of cash on
hand and/or available and usable capacity under its existing credit facilities)
and at the Closing will have, in the form of cash, sufficient funds to
consummate the transactions contemplated by this Agreement, including the
payment of all amounts payable pursuant to ARTICLE II. Buyer expressly
acknowledges and agrees that Buyer’s ability to obtain financing is not a
condition to its obligations under this Agreement.

 

(b)               No transfer of property is being made and no obligation is
being incurred in connection with the Contemplated Transactions by Buyer with
the actual intent to hinder, delay or defraud either present or future creditors
of the Companies. Assuming that the representations and warranties of the
Sellers contained in this Agreement are true and correct in all material
respects and each Company is solvent immediately prior to the Closing, and
subject to the satisfaction of the conditions to Buyer’s obligation to complete
the Closing set forth in Section 7.3, immediately after giving effect to the
Contemplated Transactions, Buyer and the Companies on a consolidated basis
(i) will be solvent (in that both the fair value of their assets will not be
less than the sum of their debts and that the present fair saleable value of
their assets will not be less than the amount required to pay their probable
liabilities on their debts as they become absolute and matured); (ii) will have
adequate capital and liquidity with which to engage in their business; and (iii)
will not have incurred and do not plan to incur debts beyond their ability to
pay as they become absolute and matured and will own property which has a fair
saleable value greater than the amounts required to pay their respective debts
(including a reasonable estimate of the amount of all contingent liabilities).

 

5.7          Investment Purpose.

 

Buyer is acquiring the Company Equity Interests solely for the purpose of
investment and not with a view to, or for offer or sale in connection with, any
distribution thereof other than in compliance with all applicable Laws,
including United States federal securities Laws. Buyer agrees that no Company
Equity Interests of either Company may be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act and any applicable state securities Laws, except pursuant to an
exemption from such registration under the Securities Act and such Laws. Buyer
is able to bear the economic risk of holding its investment in Company Equity
Interests for an indefinite period (including total loss of its investment), and
has sufficient knowledge and experience in financial and business matters so as
to be capable of evaluating the merits and risk of its investment.

 

5.8          No Brokers.

 

Neither Buyer nor any of its Affiliates has employed or incurred any liability
to any broker, finder or agent for any brokerage fees, finder’s fees,
commissions or other amounts with respect to this Agreement, the Ancillary
Documents or the Contemplated Transactions.

 



- 43 -

 

 

5.9          No Inducement or Reliance; Independent Assessment.

 

(a)               Buyer has not been induced by and has not relied upon any
representations, warranties or statements, whether express or implied, made by
the Sellers, the Companies or any of their respective Affiliates, officers,
managers, directors, employees, agents or Representatives (collectively, the
“Company Parties”), except for the representations and warranties of the Sellers
expressly set forth in Article III and Article IV, whether or not any such
representations, warranties or statements were made in writing or orally. Buyer
represents and warrants that Buyer has not relied or is not relying upon any
representation or warranty, express or implied, oral or written, including any
implied warranty of merchantability or of fitness for a particular purpose, as
to the accuracy or completeness of any information regarding the Companies or
the Contemplated Transactions except for the representations and warranties of
the Sellers expressly set forth in Article III and Article IV, and none of the
Company Parties will have or be subject to any liability to Buyer or any other
Person resulting from the distribution to Buyer or its Representatives, or the
use by Buyer or its Representatives, of any information, including publications,
any confidential information memorandum or data room information provided to
Buyer or its Representatives, or any other document or information in any form
provided to Buyer or its Representatives in connection with the Contemplated
Transactions. Buyer acknowledges that it has inspected and conducted, to its
satisfaction, its own independent investigation of the Companies and, in
entering into this Agreement, Buyer has relied on the results of its own
independent investigation and analysis.

 

(b)               Except as expressly set forth in Article III and Article IV,
Buyer acknowledges that none of the Company Parties makes, will make or has made
any representation or warranty, express or implied, including as to the
prospects of the Companies or their business or profitability for Buyer, or with
respect to any forecasts, projections or business plans made available to Buyer
(or its Affiliates or Representatives) in connection with Buyer’s review of the
Companies.

 

Article VI

Covenants

 

6.1          Conduct of Companies.

 

(a)               Except (i) to the extent required by any applicable Law or
Contract, (ii) as otherwise expressly contemplated by this Agreement, (iii) as
set forth in Section 6.1(a) of the Company Disclosure Schedule, or (iv) as
consented to in writing by Buyer (which consent shall not be unreasonably
withheld, delayed or conditioned), during the period from the date hereof until
the earlier of the Closing Date and the date this Agreement is terminated
pursuant to Article IX, (A) each Company shall use its commercially reasonable
efforts to conduct its business and operations in the ordinary course (and shall
cause the Company Subsidiaries to use their commercially reasonable efforts to
conduct their business and operations in the ordinary course) and (B) each
Company will not (and will not permit or cause any Company Subsidiary to):

 

(i)                 modify or amend any of its Organizational Documents;

 

(ii)              issue, sell or otherwise permit to become outstanding any
limited liability company interests, ordinary shares or other equity interests
(as applicable), or split, combine, reclassify, repurchase or redeem any limited
liability company interests, ordinary shares or other equity interests (as
applicable);

 



- 44 -

 

 

(iii)            acquire by merging or consolidating with, or by purchasing an
equity interest in or substantial portion of the assets of, any Person,
corporation, limited liability company, partnership, joint venture, association
or other business organization or division thereof;

 

(iv)             create any new Subsidiary of a Company or any Company
Subsidiary;

 

(v)               create, incur, assume or otherwise become liable with respect
to any item of Indebtedness included in subparts (a) through (h) of the
Indebtedness definition, except for draws in the ordinary course of business on
the credit facility disclosed in Section 4.8(b) of the Company Disclosure
Schedule;

 

(vi)             divest, sell or otherwise dispose of, or encumber any material
asset, other than in the ordinary course of business;

 

(vii)          adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization;

 

(viii)        (1) enter into or adopt or amend or terminate any Plan (or
arrangement that would have been a Plan had it been in existence on the date
hereof), (2) enter into a Company Employment Contract that provides for a base
salary or severance amount, as applicable, of more than $150,000 or (3)
materially increase the salary or target annual incentive compensation
opportunity payable to any Company employee at the manager level or above
except, in any such case, (x) to the extent required by Law, (y) in the ordinary
course of business consistent with past practice or (z) as expressly
contemplated by this Agreement or the terms of any Plan;

 

(ix)             change its accounting policies or procedures except to the
extent required to conform with GAAP;

 

(x)               make, change or revoke any Tax election; change any material
method of accounting for Tax purposes; file any amended Tax Return; consent to
any extension or waiver of the limitation period applicable to any Tax claim or
assessment; fail to pay any Tax that becomes due and payable (including any
estimated Tax payments); prepare or file any Tax Return solely relating to the
Companies or the Company Subsidiaries in a manner inconsistent with past
practice; settle any audit, examination, investigation or other administrative
proceeding or judicial proceeding in respect of Taxes or Tax refunds; or enter
into any Contract in respect of Taxes with any Tax Authority;

 

(xi)             make any loan to, or enter into any other transactions with,
any Company Affiliates, managers, officers or key employees other than in the
ordinary course of business;

 

(xii)          modify, amend, cancel, terminate or waive any material rights
under any Material Contract or enter into any Contract that would have been a
Material Contract had it been entered into prior to the date of this Agreement,
other than (A) purchase orders entered into in the ordinary course of business
consistent with past practice, or (B) those Material Contracts set forth on
Section 6.1(a)(xii) of the Company Disclosure Schedule;

 



- 45 -

 

 

(xiii)        commence, settle or offer or propose to settle any Litigation
involving or against the Companies or Company Subsidiaries;

 

(xiv)         make any capital expenditures or incur any obligations or
liabilities in respect thereof that are in excess of $50,000 individually,
except for (A) any capital expenditures reflected in the capital budget of the
Companies and the Company Subsidiaries made available to Buyer, or (B) any
capital expenditures which comprise remaining obligations under the purchase
agreements set forth on Section 6.1(a)(xiv) of the Company Disclosure Schedule;

 

(xv)           change its fiscal year; or

 

(xvi)         authorize, agree, resolve or consent to any of the foregoing.

 

(b)           Nothing contained in this Agreement shall give to Buyer, directly
or indirectly, rights to control or direct the operations of the Companies prior
to the Closing. Prior to the Closing, each Company shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision of its operations.

 

(c)            Nothing contained in this Agreement shall prohibit either Company
from (i) repaying Indebtedness or (ii) declaring, setting aside or making any
cash distributions in respect of, any outstanding Company Equity Interests on or
prior to the Closing.

 

6.2          Access Prior to the Closing.

 

During the period from the date hereof until the earlier of the Closing Date and
the date this Agreement is terminated pursuant to Article IX, the Companies
shall provide Buyer and its Representatives reasonable access, during regular
business hours and upon reasonable advance notice to Seller, to all offices,
facilities, personnel, books and records of the Companies and Company
Subsidiaries as Buyer may reasonably request; provided, that (a) Buyer and its
Representatives shall take such action as is deemed necessary in the reasonable
judgment of the Companies to schedule such access and visits through a
designated officer of the party providing access and in such a way as to avoid
disrupting in any material respect the normal business of the party providing
access, (b) neither Company shall be required to take any action which would
constitute a waiver of the attorney-client or other privilege or would
compromise its confidential information, (c)  neither Company need supply the
other parties with any information which, in the reasonable judgment of such
Company, such Company is under a contractual or legal obligation not to supply
and (d) in no event shall Buyer be permitted to conduct any sampling of any
environmental media, including soil, sediment, groundwater, surface water,
indoor or outdoor air or building material. For the avoidance of doubt, any
information provided or made available in connection with such access pursuant
to this Section 6.2 shall be deemed to be, and treated as, “Evaluation Material”
in accordance with the terms and subject to the conditions of the
Confidentiality Agreement. Prior to the Closing, Buyer shall not (and shall
cause its Representatives and Affiliates not to) use any information obtained
pursuant to this Section 6.2 for any purpose unrelated to the Contemplated
Transactions. Buyer agrees that from the date hereof until the Closing Date or
the earlier termination of the Agreement, it is not authorized to, and shall not
(and shall not permit any of its Representatives or Affiliates to) contact and
communicate with the employees, customers, providers, service providers and
suppliers of the Companies and Company Subsidiaries without the prior
consultation with and written approval of the Sellers; provided, however, that
the foregoing restriction shall not prohibit any contacts by Buyer or Buyer’s
Representatives or Affiliates with the customers, providers, service providers
and suppliers of the Companies or the Company Subsidiaries in the ordinary
course of business unrelated to the Contemplated Transactions.

 



- 46 -

 

 

6.3          Efforts.

 

Upon the terms and subject to the conditions set forth in this Agreement, Buyer,
the Companies and the Sellers shall use their respective commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Contemplated Transactions, including (a) the
obtaining of all Governmental Consents and the making of all filings,
registrations, or declarations, specified in Section 4.5 and Section 5.4 and the
taking of all necessary steps to obtain such Governmental Consents and to make
such registrations, (b) the obtaining of all necessary consents, approvals or
waivers from third parties, and (c) the execution and delivery of any additional
instruments necessary to consummate the Contemplated Transactions and to fully
carry out the purposes of this Agreement; provided, that such efforts shall not
require agreeing to any obligations or accommodations (financial or otherwise)
binding on the Sellers or the Companies in the event the Closing does not occur;
and provided, further, that the Antitrust Filings shall be subject to Section
6.4 hereof. Without limiting the generality of the foregoing, Buyer agrees not
to (i) enter into or consummate any agreements or arrangements for an
acquisition (via share purchase, merger, consolidation, purchase of assets or
otherwise) or joint venture or enter into any other agreements or arrangements
reasonably likely to adversely impact the timing or ability of Buyer to pay the
Purchase Price and consummate the Contemplated Transactions, or (ii) take or
agree to take any action that could reasonably be expected to result in any of
the conditions set forth in Article VII not being satisfied or to impair,
prevent or delay the consummation of the Contemplated Transactions. Nothing in
this Agreement shall require any Party to pay any consideration (except filing
and application fees) to any other Person from whom any such Governmental
Consents or other third party consents, approvals or waivers are requested.

 



- 47 -

 

 

6.4          Regulatory Filings.

 

(a)               In furtherance and not in limitation of the foregoing Section
6.3, each of Buyer and the Sellers undertakes and agrees to make or cause to be
made an appropriate filing of a notification and report form pursuant to the HSR
Act (the “HSR Filing”) and any other filings pursuant to any other applicable
Antitrust Law listed in Section 6.4 of the Company Disclosure Schedule with
respect to the Contemplated Transactions (together with the HSR Filing, the
“Antitrust Filings”) as promptly as practicable (provided that any HSR Filings
will be made within ten (10) Business Days from the execution of this
Agreement). Any filing fees associated with the HSR Filing or any other
Antitrust Filings shall be paid by Buyer. Upon the Sellers’ request, the Parties
shall request early termination of any applicable waiting period under the HSR
Act. Each of Buyer and the Companies shall (i) subject to applicable Law and
provided that materials may be redacted as necessary to comply with contractual
arrangements and as necessary to address reasonable privilege or confidentiality
concerns, furnish to outside antitrust counsel for the other Party as promptly
as reasonably practicable all information required for any Antitrust Filing to
be made by the other Party pursuant to any applicable Law in connection with the
Contemplated Transactions, (ii) respond as promptly as practicable to any
inquiries received from any Governmental Authority in connection with such
Antitrust Filings or with respect to the Contemplated Transactions, and
(iii) respond as promptly as practicable to any request for additional
information or documentary material issued pursuant to the HSR Act or any formal
or informal request pursuant to any other applicable Antitrust Law from any
Governmental Authority.  In furtherance and not in limitation of the foregoing,
each of Buyer, Sellers and the Companies shall use its reasonable best efforts
to (A) resolve, avoid, or eliminate any impediment or objection, if any, under
any Antitrust Law that may be asserted by any Governmental Authority with
respect to the Contemplated Transactions, or (B) avoid the entry of, effect the
dissolution of, and have vacated, lifted, reversed or overturned, any decree,
Order or judgment that would prevent, prohibit, restrict or delay the
consummation of the Contemplated Transactions, so to enable the parties hereto
to close the Contemplated Transactions expeditiously (but in no event after the
Termination Date). Notwithstanding anything in this Agreement to the contrary,
Buyer and its Affiliates shall have no obligation to, and Sellers, the Companies
and the Company Subsidiaries and their respective Affiliates shall not, take any
action that, individually or in the aggregate, would reasonably be expected to
result in a Burdensome Condition.

 

(b)               Each Party shall (i) promptly notify outside antitrust counsel
for the other Party of any material communication to that Party from any
Governmental Authority in respect of any Antitrust Filing, investigation,
inquiry or other proceeding relating to the Contemplated Transactions and,
subject to applicable Law and provided that written materials may be redacted as
necessary to comply with contractual arrangements and as necessary to address
reasonable privilege or confidentiality concerns, discuss with and permit the
other Party’s outside antitrust counsel to review in advance, and consider in
good faith the other Party’s reasonable comments in connection with any proposed
written communication to any of the foregoing; (ii) not participate or agree to
participate in any substantive meeting, telephone call, or discussion with any
Governmental Authority in respect of any Antitrust Filing, investigation or
inquiry concerning this Agreement or the Contemplated Transactions unless it
consults with the other Party in advance and, to the extent permitted by such
Governmental Authority, gives outside antitrust counsel for the other Party the
opportunity to attend and participate thereat; (iii) subject to applicable Law
and provided that written materials may be redacted as necessary to comply with
contractual arrangements and as necessary to address reasonable privilege or
confidentiality concerns, furnish outside antitrust counsel for the other Party
promptly with copies of all correspondence, filings, and communications (and
memoranda setting forth the substance thereof) between such Party and its
Affiliates and its Representatives on the one hand, and any Governmental
Authority or members of its staffs on the other hand, with respect to this
Agreement and the Contemplated Transactions; and (iv) act in good faith and
reasonably cooperate with the other Party and its outside antitrust counsel in
connection with any Antitrust Filings concerning this Agreement or the
Contemplated Transactions and in connection with resolving any investigation or
other inquiry of any Governmental Authority under the HSR Act or any other
Antitrust Law with respect to any such Antitrust Filing or the Contemplated
Transactions.

 



- 48 -

 

 

6.5          Employee Matters.

 

(a)               For a period of at least 12 months following the Closing Date,
Buyer shall, or shall cause its Affiliates to, provide each employee of either
Company or any Company Subsidiary who is employed by such Company or Company
Subsidiary immediately prior to the Closing Date (a “Company Employee”) with
base salary or base wages and employee benefits (including, without limitation,
retirement, health and welfare and fringe benefits) that are substantially
similar in the aggregate to the salary or wages and benefits provided by the
Companies and the Company Subsidiaries immediately prior to the Closing. For a
period of at least 6 months following the Closing Date, Buyer shall, or shall
cause its Affiliates to, provide each Company Employee with severance benefits
that are no less favorable in the aggregate than the severance benefits the
Company Employee was eligible to receive pursuant to the severance plans,
practices and policies applicable to the Company Employee as of immediately
prior to the Closing.

 

(b)               For purposes of participation of a Company Employee in a
benefit plan of Buyer or its Subsidiaries (a “Buyer Benefit Plan”), each Company
Employee shall be credited with all years of service for which such Company
Employee was credited before the Closing Date under any comparable Plans, except
to the extent such credit would result in a duplication of benefits and except
for benefits under a defined benefit plan. In addition, and without limiting the
generality of the foregoing: (i) each Company Employee shall be immediately
eligible to participate, without any waiting time, in any and all Buyer Benefit
Plans to the extent that coverage under such Buyer Benefit Plans replaces
coverage under comparable Plans in which such Company Employee participated;
(ii) for purposes of each Buyer Benefit Plan providing medical, dental,
pharmaceutical and/or vision benefits to any Company Employee, Buyer shall cause
all pre-existing condition exclusions and actively-at-work requirements of such
Buyer Benefit Plan to be waived for such Company Employee and his or her covered
dependents; and (iii) as soon as practicable after the Closing, the account
balances of all Company Employees and former employees of either Company or any
Company Subsidiary in the ESCO Employee Savings Investment Plan, including the
outstanding balance of any loans, shall be transferred to a Buyer Benefit Plan
that is qualified under Section 401(a) of the Code in a trustee to trustee
transfer, the expenses of which (including any reasonable expenses incurred by
ETH or any of its Subsidiaries or Affiliate in connection with such transfer)
shall be paid by Buyer.

 

(c)               Nothing in this Section 6.5 shall (i) confer upon any employee
or other service provider a right to continue in the employ or service of the
Companies, the Company Subsidiaries or Buyer, (ii) be deemed or construed to be
an amendment or other modification of any Plan or Buyer Benefit Plan, or (iii)
create any third-party rights in any current or former service provider or
employee of the Companies, the Company Subsidiaries or Buyer or any of their
respective Affiliates (or any beneficiaries or dependents thereof).

 

6.6          Preservation of Books and Records.

 

For a period of seven (7) years from the Closing Date or such longer time as may
be required by Law:

 

(a)               Buyer shall not and shall cause its Affiliates not to dispose
of or destroy any of the books and records (including Tax Returns) of the
Companies or the Company Subsidiaries relating to periods prior to the Closing
(the “Books and Records”) without first offering to turn over possession thereof
to the Sellers by written notice to the Sellers at least sixty (60) days prior
to the proposed date of such disposition or destruction.

 



- 49 -

 

 

(b)               Buyer shall, and shall cause its Affiliates to, (i) provide
the Sellers and their agents with electronic access to any portions of the Books
and Records that are available in electronic format, and (ii) allow the Sellers
and their agents reasonable access to all other Books and Records on reasonable
notice and at reasonable times at Buyer’s principal place of business or at any
location where any Books and Records are stored, and permit the Sellers and
their agents, at their own expense, to make copies of any Books and Records.
Books and Records may be sought under this Section 6.6 to the extent reasonably
required for financial, regulatory, third party litigation and Tax reporting
obligations.

 

6.7          Non-Competition; Non-Solicitation

 

(a)               During the Restricted Period, ETH and its direct and indirect
Subsidiaries (collectively, the “Restricted Parties”) shall not, directly or
indirectly, except with Buyer’s prior written consent, (i) engage in or assist
others in engaging in the business of the Companies or the Company Subsidiaries,
including the Business; (ii) own, manage, operate, control, or participate in
the ownership, management, operation or control of any business that, directly
or indirectly, competes with the Business; or (iii) solicit any customer of the
Companies or the Company Subsidiaries to purchase any goods or services sold by
the Companies or the Company Subsidiaries as of the Closing Date from any Person
other than Buyer, the Companies or the Company Subsidiaries. Notwithstanding the
foregoing, nothing contained in the first sentence of this Section 6.7(a) shall
be construed as precluding any Restricted Party from owning, directly or
indirectly, less than 5% of the outstanding equity securities of a publicly-held
corporation engaged, directly or indirectly, in the business of the Companies or
the Company Subsidiaries.

 

(b)               During the Restricted Period, the Restricted Parties shall
not, except with Buyer’s prior written consent, directly or indirectly, hire or
solicit any director, officer or employee of the Companies or the Company
Subsidiaries or encourage any such director, officer or employee to leave such
employment; provided, however, that general solicitations not directed
specifically to any such directors, officers or employees shall not be a breach
hereof; provided, further, that nothing in this Section 6.7(b) shall prevent any
Restricted Party from hiring or soliciting any director, officer or employee
that was terminated by the Companies or the Company Subsidiaries more than
twelve (12) months prior to such hiring or solicitation.

 

(c)               The Restricted Parties shall not make, or cause to be made, to
any Person any disparaging statement about the Business, the Companies, the
Company Subsidiaries, Buyer or any of Buyer’s Affiliates or Representatives
(including with respect to the products, services, employees or directors of any
such Person) that would or would reasonably be expected to adversely impact the
goodwill, reputation or business relationships thereof in any material respect;
provided, that this Section 6.7(c) shall not prohibit the making of truthful
statements required by Law, governmental testimony or filings, or
administrative, arbitral or similar legal proceedings (including depositions in
connection with such proceedings), or in connection with the enforcement (or
defense) of any rights or pursuit of any remedies relating to this Agreement or
the transactions contemplated hereby.

 



- 50 -

 

 

(d)               Each Seller hereby acknowledges that, except for the Sellers’
willingness to comply with the terms of this Section 6.7 (and to cause the
compliance with such terms by the other Restricted Parties), Buyer would not
have entered into this Agreement and that a violation of this Section 6.7 will
cause Buyer irreparable harm which would not be adequately compensated for by
money damages. Each Seller therefore agrees that, in the event of any actual or
threatened violation of this Section 6.7, Buyer shall be entitled to a temporary
restraining order and to preliminary and final injunctive relief against the
applicable Seller or other Restricted Party to prevent any violations of this
Section 6.7 (without the necessity of posting a bond) and to recover its
reasonable attorneys’ fees and any other costs and expenses incurred in the
enforcement of this Section 6.7; provided, that it is acknowledged and agreed
that the rights and remedies provided under this Section 6.7(d) are cumulative
and in addition to any other rights and remedies that Buyer may have hereunder
or at law or in equity. It is the intent and understanding of each party that
if, in any action before any court or agency legally empowered to enforce this
Section 6.7, any term, restriction, covenant or promise in this Section 6.7 is
found to be unreasonable and for that reason unenforceable, then such term,
restriction, covenant or promise shall be deemed modified to the extent
necessary to make it enforceable by such court or agency.

 

6.8              Public Announcements.

 

The initial press release regarding this Agreement and the Contemplated
Transactions shall be made at such time and in such form as Buyer and the
Sellers agree. None of the Buyer, the Sellers or the Companies (nor any of their
respective Affiliates) will issue or make any prior or subsequent press release
or public statement with respect to this Agreement or the Contemplated
Transactions without the prior consent of the other Parties, except as may be
required by Law or stock exchange listing requirements; provided, however, that
at any time after the initial press release regarding this Agreement is issued,
the Sellers and their Affiliates may issue or make any subsequent press release
or public statement with respect to this Agreement as long as such press release
or public statement is not materially inconsistent with the initial press
release.

 

6.9              Certain Tax Matters.

 

(a)               The Sellers shall prepare, or cause to be prepared, and file,
or cause to be filed, all Income Tax Returns of the Companies and the Company
Subsidiaries for all Pre-Closing Periods that are required to be filed after the
Closing Date. Such Tax Returns that relate solely to the Companies and the
Company Subsidiaries shall be prepared, and each item thereon treated, in a
manner consistent with past practices employed with respect to the Companies and
the Company Subsidiaries, as applicable, unless otherwise required by applicable
Laws. Sellers shall submit all such Income Tax Returns that relate solely to the
Companies and the Company Subsidiaries to the Buyer for its review and comments
at least thirty (30) days prior to the due date for filing such Income Tax
Returns, and Buyer and the Sellers agree to consult and resolve in good faith
any issues arising as a result of the review of such Income Tax Returns. The
Sellers shall pay all Taxes owed with respect to such Tax Returns except to the
extent such Taxes are reflected on the Closing Net Working Capital or Closing
Funded Indebtedness; provided, however, that to the extent the amount of a given
Tax reflected on the Closing Net Working Capital or Closing Funded Indebtedness
exceeds such Tax calculated pursuant to this Section 6.9(a), Buyer shall pay to
Sellers the amount of such excess within fifteen (15) days after the date on
which such Income Tax is paid. Buyer shall cooperate with the Sellers in filing
and causing to be filed all such Income Tax Returns.

 



- 51 -

 

 

(b)               Buyer shall prepare, or cause to be prepared, and file, or
cause to be filed, (X) all Tax Returns of the Companies and Company Subsidiaries
for any Pre-Closing Period that are due after the Closing Date other than Income
Tax Returns and (Y) all Tax Returns for any Straddle Period of the Companies and
the Company Subsidiaries that are due after the Closing Date. Such Tax Returns
shall be prepared, and each item thereon treated, in a manner consistent with
past practices employed with respect to the Companies. Buyer shall submit all
Straddle Period Income Tax Returns to the Sellers for their review and comments
at least thirty (30) days prior to the due date for filing such Income Tax
Returns, and Buyer and the Sellers agree to consult and resolve in good faith
any issues arising as a result of the review of such Income Tax Returns. The
Sellers shall pay to Buyer within fifteen (15) days after the date on which
Taxes are paid with respect to a Straddle Period or Pre-Closing Period an amount
equal to the portion of such Taxes that relates to the Pre-Closing Period,
except to the extent such Taxes are reflected on the Closing Net Working Capital
or Closing Funded Indebtedness, or were paid by or on behalf of such Company
prior to Closing; provided, however, that to the extent the amount of a given
Tax reflected on the Closing Net Working Capital or Closing Funded Indebtedness
exceeds such Tax calculated pursuant to this Section 6.9(b), Buyer shall pay to
Sellers the amount of such excess within fifteen (15) days after the date on
which Tax is paid with respect to a Straddle Period or a Pre-Closing Period. For
purposes of this Section 6.9(b) the portion of such Tax that relates to the
Pre-Closing Period shall (i) in the case of any Income Taxes or Taxes based upon
or related to employment, sales and use, value added and other non-periodic
Taxes be deemed equal to the amount that would be payable if the relevant Tax
period ended on the Closing Date and (ii) in the case of any periodic Taxes and
Taxes other than Taxes in (i) be deemed to be the amount of such Tax for the
entire Tax period multiplied by a fraction the numerator of which is the number
of days in the Tax period ending on the Closing Date and the denominator of
which is the number of days in the entire Tax period. All determinations
necessary to give effect to the foregoing allocations shall be made in a manner
consistent with prior practices of the Companies. For the avoidance of doubt,
all Transaction Tax Deductions shall be allocated to the portion of the Straddle
Period ending on the Closing Date.

 

(c)               All United States federal Transaction Tax Deductions shall be
reported on Income Tax Returns solely as Income Tax deductions of the applicable
Seller for a Pre-Closing Period or portion of any Straddle Period ending on the
Closing Date and shall not be treated or reported as an Income Tax deduction for
a Tax Period beginning after the Closing Date (or portion of the Straddle Period
beginning after the Closing Date).

 

(d)               Notwithstanding anything herein to the contrary, Buyer shall
be permitted to make an election pursuant to Section 338(g) of the Code (or any
similar provision of state, local or foreign Income Tax law) in connection with
the transactions contemplated hereby, including the acquisition of the Plastique
Shares.

 

(e)               The Parties agree that the Purchase Price shall be allocated
among the Sellers such that $45,000,000 is allocated to EHC for the Plastique
Shares (the “Plastique Purchase Price”) and the remaining portion of the
Purchase Price is allocated to ETH for the Thermoform LLC Interests (the
“Thermoform Purchase Price”).

 



- 52 -

 

 

(f)                Within ninety (90) days following the determination of the
Final Adjustment Amount, Buyer shall provide ETH with a proposed allocation of
the Thermoform Purchase Price and liabilities to which the assets of Thermoform
are subject on the Closing Date (and all other items required under the Code)
among the assets of Thermoform and the covenants contained in Section 6.7(a), in
accordance with Section 1060 of the Code and the Treasury Regulations thereunder
(and any similar provision of state, local, or non-U.S. Law, as appropriate).
ETH will have thirty (30) days after delivery of such proposed purchase price
allocation in which to notify Buyer in writing (such notice, a “Purchase Price
Allocation Dispute Notice”) of any disagreement with such proposed purchase
price allocation (and setting forth in reasonable detail the basis for such
disagreement). If Buyer disagrees with the Purchase Price Allocation Dispute
Notice, Buyer and ETH shall work together in good faith to resolve the
disagreement. If ETH does not deliver a Purchase Price Allocation Dispute Notice
to Buyer during such thirty (30) day period, or if Buyer and ETH resolve all
disagreements with respect to the Purchase Price Allocation Dispute Notice, then
Buyer, ETH, and Thermoform shall report, act and file all Tax Returns, including
IRS Form 8594, consistent with the allocation finally determined pursuant to
this Section 6.9(f), and take no position inconsistent therewith upon
examination of any such Tax Return, in any examination, audit, or other
proceeding with respect to such Tax Returns (unless otherwise required by Law).
If Buyer and ETH cannot agree (within sixty (60) days after timely delivery of
the Purchase Price Allocation Dispute Notice) to resolve any disagreement
therein, the allocation shall not be binding on the parties.

 

6.10          Exclusivity.

 

During the period from the date hereof to the earlier of the date of termination
of this Agreement pursuant to Article IX or the Closing Date, Sellers and the
Companies shall not, and shall cause their respective Affiliates (including the
Company Subsidiaries) and Representatives not to, directly or indirectly,
(a) solicit or initiate any Competing Transaction or any inquiries, offers or
proposals that constitute or could reasonably be expected to lead to a Competing
Transaction, or (b) enter into, continue or otherwise participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or otherwise cooperate in any way with, or execute or enter
into any Contract with respect to, any Competing Transaction. Upon execution and
delivery of this Agreement, Sellers and the Companies shall, and shall cause
their respective Affiliates (including the Company Subsidiaries) and
Representatives to, immediately cease and terminate all existing discussions or
negotiations with any Person (other than Buyer and its Affiliates and
Representatives) or activities (including, without limitation, promptly
terminating access to any electronic datarooms or similar document sharing
services used or potentially used in connection with any activities prohibited
in the aforementioned sentence with respect to any Person (other than Buyer and
its Affiliates and Representatives)) conducted on or before the date hereof with
respect to any Competing Transaction unless and until this Agreement is
terminated pursuant to Article IX.

 

6.11          Polish Financial Statement Filings.

 

To the extent required prior to the Closing by applicable Law, the Sellers and
the Companies shall cause Plastique sp. z o.o. to file with the applicable
registry court its annual financial statements with respect to the 2017, 2018
and 2019 fiscal years and shall deliver evidence reasonably satisfactory to
Buyer that such filings have been made to such registry court and revealed in
the register of companies for Plastique sp. z o.o.

 



- 53 -

 

 

Article VII

Conditions to Closing

 

7.1              Conditions to All Parties’ Obligations.

 

The obligation of the parties to consummate the Contemplated Transactions are
subject to the satisfaction of each of the following conditions (any or all of
which may, if permitted by applicable Law, be waived by the parties in writing)
as of the Closing Date:

 

(a)               No Injunction. No Governmental Authority or federal or state
court of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any Law, Order or other notice (whether temporary,
preliminary or permanent), in any case which is in effect and which prevents or
prohibits consummation of the Contemplated Transactions; provided, that Buyer,
Sellers and the Companies shall have complied with their respective obligations
under Section 6.4.

 

(b)               HSR Act. The waiting period (and any extension thereof) under
the HSR Act shall have expired or been terminated.

 

(c)               Foreign Antitrust Filings. With respect to any Antitrust
Filings (other than the HSR Filing), either the waiting period (and any
extension thereof) under any applicable foreign Antitrust Laws shall have
expired or been terminated by the applicable Governmental Authority, or the
applicable Governmental Authority shall have provided affirmative antitrust
clearance with respect to the Contemplated Transactions.

 

7.2              Conditions to Sellers’ Obligations.

 

The obligation of the Sellers to consummate the Contemplated Transactions is
subject to the satisfaction of each of the following conditions (any or all of
which may, if permitted by applicable Law, be waived in whole or in part by the
Sellers in writing) as of the Closing Date:

 

(a)               Representations and Warranties. The (i) representations and
warranties of Buyer made in Section 5.1 (Organization and Power), Section 5.2
(Authorization and Enforceability) and Section 5.8 (No Brokers) of Article V
shall be true and correct in all material respects as of the Closing Date, as
though made on such date (except for those representations and warranties which
refer to facts existing at a specific date, which shall be true and correct as
of such date), and (ii) other representations and warranties of Buyer made in
Article V shall be true and correct as of the Closing Date (without giving
effect to any “material”, or “materiality” qualification contained in such
representations and warranties), as though made on such date (except for those
representations and warranties which refer to facts existing at a specific date,
which shall be so true and correct as of such date) except where the failure of
any such representations and warranties to be so true and correct has not had,
and would not reasonably be expected to have, a Buyer Material Adverse Effect.

 



- 54 -

 

 

(b)               Performance. Buyer shall have performed and complied in all
material respects with all agreements and covenants required by this Agreement
to be so performed or complied with by Buyer at or prior to the Closing.

 

(c)               Officer’s Certificate. The Sellers shall have received an
officer’s certificate signed by an authorized signatory of each of US Buyer and
UK Buyer to the effect that the conditions set forth in Sections 7.2(a) and
7.2(b) have been satisfied.

 

If the Closing occurs, all Closing conditions set forth in Section 7.1 or this
Section 7.2 which have not been fully satisfied as of the Closing shall be
deemed to have been waived by the Sellers.

 

7.3              Conditions to Buyer’s Obligations.

 

The obligation of Buyer to consummate the Contemplated Transactions is subject
to the satisfaction of each of the following conditions (any or all of which may
be waived in whole or in part by Buyer) as of the Closing Date:

 

(a)               Representations and Warranties. The (i) representations and
warranties of the Sellers made in Section 3.1 (Organization and Power), Section
3.2 (Authorization and Enforceability), Section 3.3 (Ownership of the Company
Equity Interests), and Section 3.5 (No Brokers) and the representations and
warranties of Company made in Section 4.1 (Organization and Power), Section 4.2
(Authorization and Enforceability), Section 4.3 (Capitalization) and Section
4.22 (No Brokers) of Articles III and IV shall be true and correct in all
material respects as of the Closing Date, as though made on such date (except
for those representations and warranties which refer to facts existing at a
specific date, which shall be true and correct as of such date), and (ii) other
representations and warranties of the Sellers made in Article III and of the
Company made in Article IV shall be true and correct as of the Closing Date
(without giving effect to any “material”, “materiality” or “Company Material
Adverse Effect” qualification contained in such representations and warranties,
other than with respect to the first sentence of Section 4.8), as though made on
such date (except for those representations and warranties which refer to facts
existing at a specific date, which shall be true and correct as of such date)
except where the failure of any such representations and warranties to be so
true and correct has not had and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

 

(b)               Performance. The Sellers, the Companies and the Company
Subsidiaries shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be so performed or
complied with by the Sellers, the Companies and the Company Subsidiaries at or
prior to the Closing.

 

(c)               Officer’s Certificate. Buyer shall have received (i) an
officer’s certificate signed by a senior officer of each Company to the effect
that the conditions set forth in Sections 7.3(a) and 7.3(b) have been satisfied
with respect to such Company and (ii) a certificate signed by each Seller to the
effect that the conditions set forth in Sections 7.3(a) and 7.3(b) have been
satisfied with respect to such Seller.

 

(d)               No Material Adverse Effect. Since the date of this Agreement,
there shall have not occurred a Company Material Adverse Effect.

 

If the Closing occurs, all closing conditions set forth in Section 7.1 or this
Section 7.3 which have not been fully satisfied as of the Closing shall be
deemed to have been waived by Buyer.

 



- 55 -

 

 

Article VIII

Survival; Exclusive Remedies

 

8.1              No Survival.

 

(a)               The Parties, intending to modify any applicable statute of
limitations, agree that (i) representations and warranties in this Agreement and
in any certificate delivered pursuant hereto, including the certificates
delivered pursuant to ARTICLE VII, shall terminate effective as of the Closing
and shall not survive the Closing for any purpose, and thereafter there shall be
no liability on the part of, nor shall any claim be made by, any Party or any of
their respective Affiliates in respect thereof, including any breach thereof and
(ii) after the Closing, there shall be no liability on the part of, nor shall
any claim be made by, any Party or any of their respective Affiliates in respect
of any covenant or agreement to be performed prior to the Closing, in each case,
other than, and solely, in the case of Fraud. All covenants and agreements
contained in this Agreement that by their terms contemplate performance thereof
following the Closing or otherwise expressly by their terms survive the Closing
will survive the Closing (“Post-Closing Covenants”) in accordance with their
terms.

 

(b)               Any claims under this Agreement with respect to a breach of a
Post-Closing Covenant must be asserted by a written notice on or before the date
that is thirty (30) days following the expiration of the applicable survival
period for such covenant or agreement, and if such a notice is given, the
survival period for such Post-Closing Covenant shall continue solely as to the
specific matters subject to the claim asserted until it is fully resolved as
provided herein.

 

(c)               Buyer shall ensure that the Representation and Warranty
Insurance Policy includes an express waiver, in a form satisfactory to the
Sellers, of any rights of subrogation against either Seller (the “Subrogation
Waiver”), except in the case of fraud or fraudulent misrepresentation, and shall
deliver evidence of the Subrogation Waiver to the Sellers prior to Closing.

 

8.2              Exclusive Remedy; Materiality Qualifiers.

 

(a)               Except for the Parties’ rights pursuant to Section 10.15 and
except as expressly contemplated in Section 2.4, or in the case of Fraud, Buyer,
the Sellers and the Companies acknowledge and agree that, after the Closing,
none of Buyer, the Sellers or the Companies shall have any remedy with respect
to claims arising under or as a result of this Agreement or any certificate or
other document delivered pursuant hereto or otherwise relating to the Companies
(other than claims arising out of the failure of any Party to perform any
Post-Closing Covenants).

 

(b)               Without any qualification to the provisions of the foregoing
Section 8.2(a), if any representation or warranty contained in ARTICLE III or
ARTICLE IV of this Agreement or any certificate delivered pursuant to this
Agreement is qualified by materiality, “Company Material Adverse Effect” or a
derivative thereof, such qualification shall be ignored and deemed not included
in such representation or warranty for purposes of (i) determining whether there
has been a breach of or inaccuracy in such representation or warranty or
certificate and (ii) calculating the amount of damages or losses with respect to
such breach or inaccuracy.

 



- 56 -

 

 

Article IX

Termination

 

9.1              Termination Prior to Closing. This Agreement may be terminated
prior to the Closing as follows:

 

(a)               By the mutual written consent of the Sellers, on the one hand,
and Buyer, on the other hand;

 

(b)               By Buyer at any time prior to the Closing, if (i) the Sellers
or the Companies are in breach of the representations, warranties or covenants
made by the Sellers or the Companies, respectively, in this Agreement, (ii) such
breach is not cured or capable of being cured by the earlier of the day prior to
the Termination Date and thirty (30) days following written notice of such
breach from Buyer (to the extent such breach is curable) and (iii) such breach,
if not cured, would render the conditions set forth in Section 7.3 incapable of
being satisfied; provided, however, that Buyer shall not be entitled to
terminate this Agreement pursuant to this Section 9.1(b) if Buyer has breached
this Agreement and such breach has resulted in the failure of a condition in
Sections 7.1 or 7.2 to be satisfied;

 

(c)               By the Sellers at any time prior to the Closing, if (i) Buyer
is in breach of the representations, warranties or covenants made by it in this
Agreement, (ii) such breach is not cured or capable of being cured by the
earlier of the day prior to the Termination Date and thirty (30) days following
written notice of such breach from the Sellers (to the extent such breach is
curable) and (iii) such breach, if not cured, would render the conditions set
forth in Section 7.2 incapable of being satisfied; provided, however, that the
Sellers shall not be entitled to terminate this Agreement pursuant to this
Section 9.1(c) if the Sellers or the Companies have breached this Agreement and
such breach has resulted in the failure of a condition in Sections 7.1 or 7.3 to
be satisfied;

 

(d)               By the Sellers, on the one hand, or Buyer, on the other hand,
if the Closing shall not have occurred by February 28, 2020 (the “Termination
Date”); provided, however, that (i) the Sellers shall not be entitled to
terminate this Agreement pursuant to this Section 9.1(d) if the Sellers or the
Companies have breached this Agreement and such breach has resulted in the
failure of a condition in Sections 7.1 or 7.3 to be satisfied and (ii) Buyer
shall not be entitled to terminate this Agreement pursuant to this Section
9.1(d) if Buyer has breached this Agreement and such breach has resulted in the
failure of a condition in Sections 7.1 or 7.2 to be satisfied; or

 

(e)               By the Sellers, on the one hand, or Buyer, on the other hand,
if (i) the Contemplated Transactions shall violate any Order that shall have
become final and nonappealable or (ii) there shall be a Law which makes the
Contemplated Transactions illegal or otherwise prohibited; provided, however,
that the Party seeking termination pursuant to this Section 9.1(e) is not then
in material breach of this Agreement.

 

9.2              Effect of Termination.

 

In the event of the termination of this Agreement pursuant to Section 9.1,
written notice thereof shall be given by the terminating party to the other
parties and all rights, obligations and remedies of the parties under this
Agreement will terminate, except that the rights, obligations and remedies of
the parties in this Section 9.2, Article X and in the Confidentiality Agreement
will survive; provided, that no such termination shall relieve a defaulting or
breaching party from any liability or damages arising out of its breach of any
provision of this Agreement prior to such termination.

 



- 57 -

 

 

Article X

Miscellaneous

 

10.1          Transfer Taxes.

 

Buyer shall pay all transfer, documentary, sales, use, stamp, recording,
registration and similar Taxes (including penalties and interest) of any nature
whatsoever, applicable to, or resulting from, the Contemplated Transactions.
Buyer shall prepare all necessary Tax Returns and other documentation with
respect to such Taxes, and the Sellers shall reasonably cooperate in timely
making all filings, Tax Returns, reports and forms as may be required with
respect to all such Taxes.

 

10.2          Expenses.

 

Except as provided in Section 6.4 and Section 9.2, all fees and expenses
incurred in connection with the Contemplated Transactions shall be paid by the
Party incurring such expenses, whether or not the Contemplated Transactions are
consummated.

 

10.3          Notices.

 

All notices, requests, demands, and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made (a) as of the date delivered, if delivered personally, (b) upon
being transmitted by way of email to the email address shown in this
Section 10.3; provided, that a copy must also be deposited in accordance with
the procedures set forth in clauses (c) or (d) of this Section 10.3 on the same
day as such transmission by email, (c) one (1) Business Day after being sent by
overnight courier or delivery service, or (d) five (5) Business Days after
having been deposited in the mail, certified or registered (with receipt
requested) and postage prepaid, addressed at the address shown in this
Section 10.3 for, or such other address as may be designated in writing
hereafter by, such Party:

 



- 58 -

 

 

If to the Sellers or (prior to the Closing) the Companies:

 

  ESCO Technologies Holding LLC   9900A Clayton Road   St. Louis, Missouri
63124-1186   Attn: General Counsel   Fax: (314) 213-7215   Email:
abarclay@escotechnologies.com

 

With a copy (which shall not constitute notice) to:

 

  ESCO Technologies Holding LLC   9900A Clayton Road   St. Louis, Missouri
63124-1186   Attn: V.P., Planning & Development   Fax: (314) 213-7250   Email:
mdunger@escotechnologies.com

 

and

 

  Bryan Cave Leighton Paisner LLP   One Metropolitan Square   211 North
Broadway, Suite 3600   St. Louis, Missouri 63102   Telephone: (314) 259-2000  
Fax: (314) 259-2020   E-mail: fwbartelsmeyer@bclplaw.com;  
ashley.baker@bclplaw.com   Attn: Frederick W. Bartelsmeyer   Attn: Ashley W.
Baker

 

If to Buyer or (following the Closing) the Companies:

 

  Sonoco Products Company   1 North Second Street   Hartsville, South Carolina
29550   Attn: Robert Dillard   Attn: John Florence

 

With a copy (which shall not constitute notice) to:

 

  Moore & Van Allen PLLC   100 North Tryon Street, Suite 4700   Charlotte, North
Carolina 28202   Attn: Joseph A. Fernandez   Fax: (704) 339-5821   Email:
joefernandez@mvalaw.com

 



- 59 -

 

 

10.4          Governing Law.

 

All matters relating to the interpretation, construction, validity and
enforcement of this Agreement, including all claims (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement or the transactions
contemplated hereby (including any claim or cause of action based upon, arising
out of, or related to any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement), shall be
governed by and construed in accordance with the domestic Laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than the State of
Delaware.

 

10.5          Entire Agreement.

 

This Agreement, together with the exhibits hereto, the Company Disclosure
Schedule, the Ancillary Documents and the Confidentiality Agreement, constitute
the entire agreement of the parties relating to the subject matter hereof and
supersede all prior contracts or agreements, whether oral or written. To avoid
doubt, the Confidentiality Agreement shall remain in full force and effect until
the Closing and shall survive any termination of this Agreement.

 

10.6          Severability.

 

Should any provision of this Agreement or the application thereof to any Person
or circumstance be held invalid or unenforceable to any extent: (a) such
provision shall be ineffective to the extent, and only to the extent, of such
unenforceability or prohibition and shall be enforced to the greatest extent
permitted by Law, (b) such unenforceability or prohibition in any jurisdiction
shall not invalidate or render unenforceable such provision as applied (i) to
other Persons or circumstances or (ii) in any other jurisdiction, and (c) such
unenforceability or prohibition shall not affect or invalidate any other
provision of this Agreement.

 

10.7          Amendment.

 

This Agreement may be amended at any time, but subject to the limitations of
applicable Law, only by an instrument signed by Buyer and the Sellers. Any
provision hereof may be waived only by an instrument signed by each Party
benefited by such provision.

 

10.8          Effect of Waiver or Consent.

 

No waiver or consent, express or implied, by any Party to or of any breach or
default by any Party in the performance by such party of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such party of the same or any
other obligations of such Party hereunder. No single or partial exercise of any
right or power, or any abandonment or discontinuance of steps to enforce any
right or power, shall preclude any other or further exercise thereof or the
exercise of any other right or power. Failure on the part of a Party to complain
of any act of any Party or to declare any Party in default, irrespective of how
long such failure continues, shall not constitute a waiver by such Party of its
rights hereunder until the applicable statute of limitation period has run.

 



- 60 -

 

 

10.9          Parties in Interest; Limitation on Rights of Others.

 

The terms of this Agreement shall be binding upon, and inure to the benefit of,
the Parties and their respective legal Representatives, successors and permitted
assigns. Nothing in this Agreement, whether express or implied, shall be
construed to give any Person (other than the Parties and their respective legal
Representatives, successors and permitted assigns and as expressly provided
herein) any legal or equitable right, remedy or claim under or in respect of
this Agreement or any covenants, conditions or provisions contained herein, as a
third party beneficiary or otherwise, except that (i) the Persons released
pursuant to Section 10.16 shall have the right to enforce their respective
rights under Section 10.16, and (ii) BCLP and its partners and employees are
third-party beneficiaries of Section 10.19 and shall have the right to enforce
their respective rights thereunder.

 

10.10      Assignability.

 

No assignment of this Agreement or of any rights or obligations hereunder may be
made by any Party, directly or indirectly (by operation of Law or otherwise),
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void; provided, however, that
Buyer may assign this Agreement and any or all rights or obligations hereunder
to any Affiliate of Buyer (provided that no such assignment shall relieve Buyer
of its obligations under this Agreement).

 

10.11      Disclosure Schedules.

 

For the purposes of this Agreement, any information and/or matter disclosed in
the Company Disclosure Schedule with respect to any section of this Agreement
shall be deemed to have been disclosed with respect to any other section to the
extent the applicability thereto is reasonably apparent on its face. No
reference to or disclosure of any item or other matter in the Company Disclosure
Schedule shall be construed as an admission or indication that such item or
other matter is material (nor shall it establish a standard of materiality for
any purpose whatsoever) or that such item or other matter is required to be
referred to or disclosed in the Company Disclosure Schedule. The information set
forth in the Company Disclosure Schedule is disclosed solely for the purposes of
this Agreement, and no information set forth therein shall be deemed to be an
admission by any Party hereto to any third party of any matter whatsoever,
including any violation of Law or breach of any Contract. The Company Disclosure
Schedule and the information and disclosures contained therein are intended only
to qualify and limit the representations, warranties and covenants of the
Companies contained in this Agreement. Nothing in the Company Disclosure
Schedule shall be deemed to broaden the scope of any representation or warranty
contained in this Agreement or create any covenant. Matters reflected in the
Company Disclosure Schedule are not necessarily limited to matters required by
the Agreement to be reflected in the Company Disclosure Schedule. Such
additional matters are set forth for informational purposes and do not
necessarily include other matters of a similar nature.

 



- 61 -

 

 

10.12      Jurisdiction; Court Proceedings; Waiver of Jury Trial.

 

Any Litigation involving any Party to this Agreement arising out of or in any
way relating to this Agreement shall be brought exclusively in any state or
federal court located in the State of Delaware (together with the appellate
courts thereof, the “Chosen Courts”) and each of the parties hereby submits to
the exclusive jurisdiction of the Chosen Courts for the purpose of any such
Litigation. Each Party irrevocably and unconditionally agrees not to assert (a)
any objection which it may ever have to the laying of venue of any such
Litigation in any Chosen Court, (b) any claim that any such Litigation brought
in any Chosen Court has been brought in an inconvenient forum and (c) any claim
that any Chosen Court does not have jurisdiction with respect to such
Litigation. To the extent that service of process by mail is permitted by
applicable Law, each Party irrevocably consents to the service of process in any
such proceeding in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for herein.
Each Party irrevocably and unconditionally waives any right to a trial by jury
and agrees that any of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained-for agreement among the
parties irrevocably to waive its right to trial by jury in any Litigation.

 

10.13      No Other Duties.

 

The only duties and obligations of the Parties under this Agreement are as
specifically set forth in this Agreement, and no other duties or obligations
shall be implied in fact, law or equity, or under any principle of fiduciary
obligation.

 

10.14      Reliance on Counsel and Other Advisors.

 

Each Party has consulted such legal, financial, technical or other expert as it
deems necessary or desirable before entering into this Agreement. Each Party
represents and warrants that it has read, knows, understands and agrees with the
terms and conditions of this Agreement.

 

10.15      Specific Performance.

 

The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the Parties agree that,
in addition to any other remedies, each Party shall be entitled to enforce the
terms of this Agreement (including Buyer’s obligation to consummate the Closing)
by a decree of specific performance without the necessity of proving the
inadequacy of money damages as a remedy. Each Party hereby waives any
requirement for the securing or posting of any bond or other security in
connection with such remedy. Each Party further agrees that the only permitted
objection that it may raise in response to any action for equitable relief is
that it contests the existence of a breach or threatened breach of this
Agreement. To the extent Buyer or the Sellers brings any Litigation, claim,
complaint or other proceeding, in each case, before any Governmental Authority
to enforce specifically the performance of the terms and provisions of this
Agreement prior to the Closing, the Termination Date shall automatically be
extended by (i) the amount of time during which such Litigation, claim,
complaint or other proceeding is pending, plus twenty (20) Business Days, or
(ii) such other time period established by the court presiding over such
Litigation, claim, complaint or other proceeding.

 



- 62 -

 

 

10.16      Release.

 

(a)               Effective as of the Closing, each Seller, on behalf of itself
and each of its Subsidiaries and Affiliates, and each of its and their current
and former officers, managers, directors, employees, partners, members,
advisors, successors and assigns, hereby irrevocably and unconditionally
releases and forever discharges Buyer, the Companies and the Company
Subsidiaries, each current and former manager, officer and director of each
Company and Company Subsidiary and each of their respective Affiliates, and
their respective former, current and future equityholders, controlling persons,
directors, officers, employees, agents, Representatives, Affiliates, members,
managers, general or limited partners, or assignees (or any former, current or
future equityholder, controlling person, director, officer, employee, agent,
Representative, Affiliate, member, manager, general or limited partner, or
assignee of any of the foregoing) from any and all actions, causes of action,
suits, proceedings, executions, judgments, duties, debts, dues, accounts, bonds,
contracts and covenants (whether express or implied), obligations, liabilities,
claims and demands whatsoever whether in law or in equity, arising out of, or
relating to, or accruing from any act or omission, error, negligence, strict
liability, breach of contract, tort violations of Law, matter or cause
whatsoever, from the beginning of time to the Closing; provided, however, that
such release shall not cover any claims arising under this Agreement or any
Ancillary Document or involving Fraud.

 

(b)               From and after the Closing, Buyer, on behalf of itself, the
Companies and the Company Subsidiaries, and each of its and their Affiliates and
Representatives, agrees to release and forever discharge Seller and its
Affiliates and Representatives from and against any claims by Buyer or any of
its Affiliates, including the Companies and the Company Subsidiaries, seeking to
hold any officer, director, partner, manager, or controlling stockholder liable
in connection with, or breach of any fiduciary duty relating to, any pre-Closing
actions or failures to act (including negligence or gross negligence) by Seller
or any of its Affiliates or Representatives in connection with the Companies or
the Company Subsidiaries prior to the Closing.

 

10.17      Counterparts.

 

This Agreement may be executed in any number of counterparts (including
counterparts transmitted via facsimile or in .pdf, DocuSign or similar format)
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

 

10.18      Further Assurance.

 

If at any time after the Closing any further action is necessary or desirable to
fully effect the Contemplated Transactions, the Parties shall take such further
action (including the execution and delivery of such further instruments and
documents) as any other Party reasonably may request.

 

10.19      Legal Representation.

 

(a)               Each of the parties to this Agreement acknowledges and agrees
that Bryan Cave Leighton Paisner LLP (“BCLP”) may have acted as counsel for the
Companies and the Sellers and/or their respective Affiliates in connection with
this Agreement and the Contemplated Transactions (the “Disposition Engagement”).

 



- 63 -

 

 

(b)               Each of the parties to this Agreement acknowledges and agrees
that all confidential communications between the Companies and the Sellers
and/or their respective Affiliates, on the one hand, and BCLP, on the other
hand, in the course of the Disposition Engagement, and any attendant
attorney-client privilege, attorney work product protection, and expectation of
client confidentiality applicable thereto, shall be deemed to belong solely to
the Sellers and their Affiliates (other than the Companies), and not the
Companies, and shall not pass to or be claimed, held, or used by Buyer or the
Companies upon or after the Closing. Accordingly, Buyer shall not have access to
any such communications, or to the files of BCLP relating to the Disposition
Engagement, whether or not the Closing occurs. Without limiting the generality
of the foregoing, upon and after the Closing, (i) to the extent that files of
BCLP in respect of the Disposition Engagement constitute property of the client,
only the Sellers and their Affiliates shall hold such property rights, and (ii)
BCLP shall have no duty whatsoever to reveal or disclose any such
attorney-client communications or files to the Companies or Buyer by reason of
any attorney-client relationship between BCLP and the Companies or otherwise.
Buyer, on behalf of itself and its Affiliates, irrevocably waives any right it
may have to discover or obtain information or documentation relating to the
Disposition Engagement, to the extent that such information or documentation was
subject to an expectation of confidentiality owed by BCLP to the Sellers.
Notwithstanding the foregoing, in the event that a dispute arises between Buyer,
the Companies or any of their Affiliates, on the one hand, and a third party
other than Sellers or any of their Affiliates, on the other hand, the
attorney-client privilege, work product protection or other similar privilege or
protection may be asserted by the Companies and/or their respective Affiliates
to prevent the disclosure of any such communications or advice to such third
party. If and to the extent that, at any time subsequent to Closing, Buyer or
any of its Affiliates shall have the right to assert or waive any
attorney-client privilege with respect to any communication between the
Companies and their Affiliates and any Person representing them that occurred at
any time prior to the Closing, Buyer, on behalf of itself and its Affiliates
shall be entitled to waive such privilege only with the prior written consent of
the Sellers (such consent not to be unreasonably withheld, conditioned or
delayed).

 

(c)               Each of the Parties acknowledges and agrees that BCLP may have
acted as counsel for Sellers, the Companies and/or their respective Affiliates
in certain matters prior to the Disposition Engagement and that the Sellers
reasonably anticipate that BCLP will continue to represent them or their
respective Affiliates (other than Companies) in future matters. Accordingly,
Buyer on behalf of itself and its Affiliates, and the Companies, expressly
consents to BCLP’s representation of the Sellers and/or their Affiliates in
connection with any litigation, claim or obligation arising out of or relating
to this Agreement, any Ancillary Document or the Contemplated Transactions and
waives any conflict of interest arising therefrom.

 

(d)               Buyer, on behalf of itself and its Affiliates, and each
Company further covenants and agrees that each shall not assert any claim, and
that it hereby waives any claim, against BCLP in respect of legal services
provided to the Companies by BCLP in connection with the Disposition Engagement.

 



- 64 -

 

 

(e)               Upon and after the Closing, the Companies shall cease to have
any attorney-client relationship with BCLP, unless and to the extent BCLP is
specifically engaged in writing by either Company to represent such Company
after the Closing and such engagement either (i) involves no conflict of
interest with respect to the Sellers and/or their Affiliates or (ii) the Sellers
and/or their Affiliates, as applicable, consent in writing at the time to such
engagement. Any such representation by BCLP after the Closing shall not affect
the foregoing provisions hereof.

 

(f)                Buyer and the Companies consent to the arrangements in this
Section 10.19 and agree to take, and to cause their Affiliates to take, all
steps necessary to implement the intent of this Section 10.19 and not to take or
cause their Affiliates to take positions contrary to the intent of this
Section 10.19. Buyer and the Companies further agree that BCLP and its partners
and employees are third-party beneficiaries of this Section 10.19.

 

[Signature Pages Follow]

 



- 65 -

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.

 

  BUYER:       SONOCO PLASTICS, INC.       By: /s/John M. Florence, Jr.   Name:
John M. Florence, Jr.   Title: Secretary       SONOCO HOLDINGS, INC.       By:  
/s/John M. Florence, Jr.   Name: John M. Florence, Jr.   Title: President and
Secretary       COMPANIES:       THERMOFORM ENGINEERED QUALITY LLC        By:
/s/Alyson S. Barclay   Name: Alyson S. Barclay   Title: Manager       PLASTIQUE
HOLDINGS LTD.       By: /s/Alyson S. Barclay   Name: Alyson S. Barclay   Title:
Director

 

- 66 -

 

 

  SELLERS :       ESCO TECHNOLOGIES HOLDING LLC       By:  /s/Mark A. Dunger  
Name: Mark A. Dunger   Title: Vice President       ESCO UK HOLDING COMPANY I
LTD.       By: /s/Alyson S. Barclay   Name: Alyson S. Barclay   Title: Director

 

- 67 -

 

 

Exhibit A

 

ESCO Technologies Holding LLC (“ETH”) is the sole member and owns 100% of the
ownership interest in Thermoform Engineered Quality LLC. ETH’s Purchase Price
Interest is One Hundred Forty Two Million US Dollars ($142,000,000) or
Seventy-Five and 9/10 Percent (75.9%).

 

ESCO UK Holding Company I Limited (“EHC”) owns 100% of the shares, or 5,500,001
ordinary shares, of Plastique Holdings Limited. EHC’s Purchase Price Interest is
Forty Five Million US Dollars ($45,000,000) or Twenty-Four and 1/10 Percent
(24.1%).

 



- 68 -

 

 